Exhibit 10.1

EXECUTION VERSION

Published CUSIP Number (Deal): 25179UAH8

 

 

CREDIT AGREEMENT

Dated as of December 16, 2013

among

DEVON ENERGY CORPORATION

as Borrower

MORGAN STANLEY SENIOR FUNDING, INC.

as Administrative Agent

and

THE OTHER LENDERS PARTY HERETO

 

 

BARCLAYS BANK PLC and GOLDMAN SACHS BANK USA,

Documentation Agents

BANK OF AMERICA, N.A., BANK OF MONTREAL,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,

CITIBANK, N.A., CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

JPMORGAN CHASE BANK, N.A., ROYAL BANK OF CANADA,

THE ROYAL BANK OF SCOTLAND PLC, UBS AG, STAMFORD BRANCH and

WELLS FARGO BANK, N.A.,

Managing Agents

MORGAN STANLEY SENIOR FUNDING, INC.

Sole Lead Arranger and Sole Bookrunner

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1. DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01.

 

Defined Terms.

     1   

1.02.

 

Other Interpretive Provisions.

     21   

1.03.

 

Accounting Terms.

     22   

1.04.

 

Rounding.

     22   

1.05.

 

References to Agreements and Laws.

     23   

1.06.

 

Times of Day.

     23   

ARTICLE 2. COMMITMENTS AND CREDIT EXTENSION

     23   

2.01.

 

Loans.

     23   

2.02.

 

Borrowings, Conversions and Continuations of Loans.

     23   

2.03.

 

[Reserved].

     24   

2.04.

 

[Reserved].

     24   

2.05.

 

Amortization.

     24   

2.06.

 

Prepayments; Termination or Reduction of Commitments.

     25   

2.07.

 

Repayment of Loans.

     26   

ARTICLE 3. [RESERVED]

     26   

ARTICLE 4. GENERAL PROVISIONS APPLICABLE TO SENIOR CREDIT FACILITY

     26   

4.01.

 

Interest on Loans.

     26   

4.02.

 

Fees.

     26   

4.03.

 

Computation of Interest and Fees on Loans.

     27   

4.04.

 

Evidence of Debt.

     27   

4.05.

 

Payments Generally.

     27   

4.06.

 

Sharing of Payments.

     29   

4.07.

 

[Reserved].

     29   

4.08.

 

[Reserved].

     29   

4.09.

 

[Reserved].

     29   

4.10.

 

Defaulting Lenders.

     29   

4.11.

 

[Reserved].

     30   

ARTICLE 5. TAXES, YIELD PROTECTION AND ILLEGALITY

     30   

5.01.

 

Taxes.

     30   

5.02.

 

Illegality.

     34   

5.03.

 

Inability to Determine Rates.

     34   

5.04.

 

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate
Loans.

     35   

5.05.

 

Compensation for Losses.

     36   

5.06.

 

Matters Applicable to all Requests for Compensation.

     36   

5.07.

 

Mitigation Obligations.

     37   

5.08.

 

Survival.

     37   

ARTICLE 6. CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS

     37   

6.01.

 

Conditions to Effectiveness of this Agreement.

     37   

6.02.

 

Conditions to Loans.

     38   

6.03.

 

Confirmation of Conditions to Effectiveness of the Agreement

     40   

ARTICLE 7. REPRESENTATIONS AND WARRANTIES

     40   

7.01.

 

No Default.

     40   

7.02.

 

Organization and Good Standing.

     40   

7.03.

 

Authorization.

     40   

7.04.

 

No Conflicts or Consents.

     40   

 

i



--------------------------------------------------------------------------------

7.05.

 

Enforceable Obligations.

     41   

7.06.

 

Full Disclosure.

     41   

7.07.

 

Litigation.

     41   

7.08.

 

ERISA Plans and Liabilities.

     41   

7.09.

 

Environmental and Other Laws.

     41   

7.10.

 

Material Subsidiaries.

     42   

7.11.

 

Use of Proceeds; Margin Stock.

     42   

7.12.

 

Government Regulation.

     42   

7.13.

 

Solvency.

     42   

7.14.

 

No Material Adverse Effect.

     42   

7.15.

 

OFAC.

     42   

7.16.

 

Anti-Corruption.

     42   

7.17.

 

Money Laundering and Counter-Terrorist Financing Laws.

     42   

ARTICLE 8. AFFIRMATIVE COVENANTS

     43   

8.01.

 

Payment and Performance.

     43   

8.02.

 

Books, Financial Statements and Reports.

     43   

8.03.

 

Other Information and Inspections.

     45   

8.04.

 

Notice of Material Events.

     45   

8.05.

 

Maintenance of Properties.

     46   

8.06.

 

Maintenance of Existence and Qualifications.

     46   

8.07.

 

Payment of Taxes, etc.

     46   

8.08.

 

Insurance.

     46   

8.09.

 

Compliance with Law.

     46   

8.10.

 

Environmental Matters.

     46   

8.11.

 

Use of Proceeds.

     46   

8.12.

 

Additional Guarantors.

     47   

ARTICLE 9. NEGATIVE COVENANTS OF BORROWERS

     47   

9.01.

 

Indebtedness.

     47   

9.02.

 

Limitation on Liens.

     48   

9.03.

 

Fundamental Changes.

     49   

9.04.

 

[Reserved].

     49   

9.05.

 

Transactions with Affiliates.

     49   

9.06.

 

Sanctions.

     49   

9.07.

 

Prohibited Contracts.

     49   

9.08.

 

Funded Debt to Total Capitalization.

     50   

ARTICLE 10. EVENTS OF DEFAULT AND REMEDIES

     50   

10.01.

 

Events of Default.

     50   

10.02.

 

Remedies Upon Event of Default.

     51   

10.03.

 

[Reserved].

     52   

10.04.

 

Application of Funds Received from the Borrower.

     52   

10.05.

 

Application of Funds Received under Guaranties.

     52   

ARTICLE 11. ADMINISTRATIVE AGENT

     53   

11.01.

 

Appointment and Authority.

     53   

11.02.

 

Rights as a Lender.

     53   

11.03.

 

Exculpatory Provisions.

     53   

11.04.

 

Reliance by the Administrative Agent.

     54   

11.05.

 

Delegation of Duties.

     54   

11.06.

 

Resignation of Administrative Agent.

     54   

11.07.

 

Non-Reliance on Administrative Agent and Other Lenders.

     55   

11.08.

 

Indemnification of Administrative Agent, Etc.

     55   

11.09.

 

Administrative Agent May File Proofs of Claim.

     56   

 

ii



--------------------------------------------------------------------------------

11.10.

 

Guaranty Matters.

     56   

11.11.

 

Arrangers and Managers.

     57   

ARTICLE 12. MISCELLANEOUS

     57   

12.01.

 

Amendments, Etc.

     57   

12.02.

 

Notices and Other Communications; Facsimile Copies.

     58   

12.03.

 

No Waiver; Cumulative Remedies; Enforcement.

     60   

12.04.

 

Attorney Costs and Expenses.

     60   

12.05.

 

Indemnification by the Borrower.

     61   

12.06.

 

[Reserved].

     61   

12.07.

 

Waiver of Consequential Damages, Etc.

     61   

12.08.

 

Payments Set Aside.

     62   

12.09.

 

Successors and Assigns.

     62   

12.10.

 

Confidentiality.

     66   

12.11.

 

Bank Accounts; Offset.

     66   

12.12.

 

Interest Rate Limitation.

     67   

12.13.

 

Counterparts.

     67   

12.14.

 

Integration.

     67   

12.15.

 

Survival of Representations and Warranties.

     67   

12.16.

 

Severability.

     67   

12.17.

 

Replacement of Lenders.

     68   

12.18.

 

Governing Law.

     69   

12.19.

 

WAIVER OF RIGHT TO TRIAL BY JURY.

     69   

12.20.

 

Electronic Execution of Assignments and Certain Other Documents.

     70   

12.21.

 

USA PATRIOT Act Notice.

     70   

12.22.

 

No Advisory or Fiduciary Responsibility.

     70   

12.23.

 

[Reserved].

     71   

12.24.

 

ENTIRE AGREEMENT.

     71   

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

2.01    Commitments and Pro Rata Shares 7    Disclosure Schedule 7.04   
Material Debt Agreements 12.02    Administrative Agent’s Office, Certain
Addresses for Notices

EXHIBITS

 

   Form of A    Loan Notice B    Solvency Certificate C    [Reserved] D-1   
3-Year Tranche Loan Note D-2    5-Year Tranche Loan Note E    Compliance
Certificate F    Assignment and Assumption G    Guaranty of Devon Financing LLC
H    Forms of U.S. Tax Compliance Certificates

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of December 16, 2013,
among DEVON ENERGY CORPORATION, a Delaware corporation (the “Borrower”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and MORGAN STANLEY SENIOR FUNDING, INC., as
Administrative Agent.

The Borrower has requested that the Lenders provide a term loan credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE 1.

DEFINITIONS AND ACCOUNTING TERMS

1.01. Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“2013 Notes” has the meaning specified in the definition of Transactions.

“3-Year Tranche Commitment” means, as to each Lender, its obligation to make
Loans to the Borrower pursuant to Section 2.01(a), in an aggregate principal
amount not to exceed the amount set forth opposite such Lenders’ name on
Schedule 2.01 under the heading “3-Year Tranche Commitment” or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

“3-Year Tranche Lender” means a Lender that has a 3-Year Tranche Commitment or
holds a 3-Year Tranche Loan.

“3-Year Tranche Loan” means a Loan made by a Lender to the Borrower under
Section 2.01(a).

“5-Year Tranche Commitment” means, as to each Lender, its obligation to make
Loans to the Borrower pursuant to Section 2.01(b), in an aggregate principal
amount not to exceed the amount set forth opposite such Lenders’ name on
Schedule 2.01 under the heading “5-Year Tranche Commitment” or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

“5-Year Tranche Lender” means a Lender that has a 5-Year Tranche Commitment or
holds a 5-Year Tranche Loan.

“5-Year Tranche Loan” means a Loan made by a Lender to the Borrower under
Section 2.01(b).

“5-Year Tranche Loan Repayment Amount” has the meaning specified in Section
2.05.

“5-Year Tranche Loan Repayment Date” has the meaning specified in Section 2.05.

“Acquired Business” means all of the issued and outstanding member interests of
GeoSouthern DeWitt Properties, LLC, a Texas limited liability company,
GeoSouthern Lavaca Properties, LLC, a Texas limited liability company, Eagle
Ford Field Services, LLC, a Delaware limited liability company, and GeoSouthern
South Texas Services, LLC, a Texas limited liability company.

 

1



--------------------------------------------------------------------------------

“Acquired Business Material Adverse Effect” means, with respect to the Acquired
Business, any circumstance, change or effect that is materially adverse to the
business, operations, results of operations or financial condition of the
Acquired Business taken as a whole, but shall exclude any circumstance, change,
or effect resulting or arising from: (i) any change in general conditions in the
industries or markets in which the Acquired Business operates, or any change in
financial or securities markets or the economy in general; (ii) any adverse
change, event, or effect on the global, national, or regional energy industry as
a whole, including those impacting the gathering, transportation, treatment or
processing of oil and gas or the value of oil and gas assets and properties, or
any adverse change in energy prices; (iii) national or international political
conditions, including any engagement in hostilities, whether or not pursuant to
the declaration of a national emergency or war, the occurrence of any military
or terrorist attack, a shutdown of the US federal government or any default on
the debt obligations of any sovereign entity; (iv) effects of weather,
meteorological events, natural disasters or other acts of God, other than any
such effects that involve the physical destruction of the Company Assets;
(v) changes in Law or GAAP, or the interpretation thereof; (vi) the entry into
or announcement of the Acquisition Agreement, the identity of Buyer as purchaser
of the Interests under the Acquisition Agreement, actions taken or omitted to be
taken at the explicit request of Buyer or with the consent of Buyer (in respect
of such actions requested or consented to by the Buyer, provided that such
actions will not be included in this clause (vi) if the consent or request in
respect of such action is materially adverse to the interests of the Lenders,
unless the Arranger consents to such request or consent hereunder), or the
consummation of the transactions contemplated by the Acquisition Agreement
(provided that this clause (vi) shall not diminish the effect of, and shall be
disregarded for purposes of, the representations and warranties set forth in
Section 3.1(c) and Section 4.2 of the Acquisition Agreement); (vii) any failure
to meet internal or Third Party projections or forecasts or revenue or earnings
or reserve predictions (provided that clause (vii) shall not prevent a
determination that any change, circumstance or effect underlying such failure to
meet projections or forecasts or revenue or earnings or reserves predictions has
resulted in an Acquired Business Material Adverse Effect); or (viii) natural
declines in well performance or reclassification or recalculation of reserves in
the ordinary course of business consistent with ordinary, prudent and customary
practices in the oil and natural gas exploration and production industry; except
to the extent such circumstance, change or effect resulting or arising from
clauses (i), (ii), (iii), (iv) or (v) above materially and disproportionately
affects the Acquired Business relative to other participants in the industries
in which the Acquired Business participates. In determining whether any
circumstance, change or effect that results in a Purchase Price Adjustment
constitutes an Acquired Business Material Adverse Effect, the amount of such
Purchase Price Adjustment shall be taken into account as a deduct from the
consequences of the circumstance, change or effect being considered hereunder.
Capitalized terms in this definition and not defined herein shall have the
meaning assigned thereto in the Acquisition Agreement.

“Acquired Debt” means, with respect to any specified Person, (i) Indebtedness of
any other Person existing at the time such other Person is merged or amalgamated
with or into or became a Subsidiary of such specified Person, including and
together with, without limitation, Indebtedness incurred in connection with, or
in contemplation of, such other Person merging or amalgamating with or into or
becoming a Subsidiary of such specified Person, and (ii) Indebtedness secured by
a Lien encumbering any assets acquired by such specified Person and existing at
the time of such acquisition, and any refinancing of the foregoing indebtedness
on similar terms, taking into account current market conditions.

“Acquisition” means the Borrower’s direct or indirect acquisition of the
Acquired Business in accordance with the terms of the Acquisition Agreement.

“Acquisition Agreement” means that certain Purchase and Sale Agreement, dated as
of November 20, 2013, among GeoSouthern Intermediate Holdings, LLC, GeoSouthern
Energy Corporation and Devon Energy Production Company, L.P.

 

2



--------------------------------------------------------------------------------

“Acquisition Agreement Representations” means the representations made by or on
behalf of the Acquired Business in the Acquisition Agreement as are material to
the interests of the Lenders, but only to the extent the Borrower has (or its
applicable Affiliate has) the right to terminate its obligations under the
Acquisition Agreement (or the right not to consummate the Acquisition) as a
result of a breach of such representations in the Acquisition Agreement.

“Act” has the meaning specified in Section 12.21.

“Administrative Agent” means MSSF in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 12.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agent Parties” has the meaning specified in Section 12.02(c).

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of MSSF in its capacity as the Administrative
Agent, Morgan Stanley Bank, N.A. and Morgan Stanley & Co. LLC), and the
officers, directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.

“Agreement” means this Credit Agreement.

“Applicable Rate” means, from time to time, the number of Basis Points per
annum, based upon the Debt Rating as set forth below:

 

Debt Rating

   Applicable Margin      3-Year Tranche Loans      5-Year Tranche Loans     
Base Rate
Loans      Eurodollar
Rate Loans      Base Rate
Loans      Eurodollar
Rate Loans  

Pricing Level I: ³ A- / A3

     12.5 bps         112.5 bps         25 bps         125 bps   

Pricing Level II: ³ BBB+ / Baa1

     25 bps         125 bps         37.5 bps         137.5 bps   

Pricing Level III: ³ BBB / Baa2

     37.5 bps         137.5 bps         50 bps         150 bps   

Pricing Level IV: ³ BBB- / Baa3

     50 bps         150 bps         62.5 bps         162.5 bps   

Pricing Level V: £ BB+ / Ba1

     62.5 bps         162.5 bps         75 bps         175 bps   

 

3



--------------------------------------------------------------------------------

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that if a Debt
Rating is issued by each of the foregoing rating agencies, then the higher of
such Debt Ratings shall apply (with the Debt Rating for Pricing Level I being
the highest and the Debt Rating for Pricing Level V being the lowest), unless
there is a split in Debt Ratings of more than one level, in which case the
Pricing Level that is one level lower than the Pricing Level of the higher Debt
Rating shall apply.

Each change in the Applicable Rate resulting from a publicly announced change in
the Debt Rating shall be effective during the period commencing on the date of
the public announcement thereof and ending on the date immediately preceding the
effective date of the next such change.

“Approved Fund” has the meaning specified in Section 12.09(g).

“Arranger” means MSSF.

“Assignee Group” has the meaning specified in Section 12.09(g).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit F.

“Attorney Costs” means and includes all fees, expenses and disbursements of one
law firm.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the Fiscal Year ended December 31, 2012,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such Fiscal Year of the Borrower and its Subsidiaries,
including the notes thereto.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate from time to time plus 50 Basis Points, (b) the
rate of interest per annum from time to time published in the “Money Rates”
section of The Wall Street Journal as being the “Prime Lending Rate” or, if more
than one rate is published as the Prime Lending Rate, then the highest of such
rates (the “Prime Rate”) (each change in the Prime Rate to be effective as of
the date of publication in The Wall Street Journal of a “Prime Lending Rate”
that is different from that published on the preceding domestic business day);
provided, that in the event that The Wall Street Journal shall, for any reason,
fail or cease to publish the Prime Lending Rate, the Administrative Agent shall
choose a reasonably comparable index or source to use as the basis for the Prime
Lending Rate, and (c) the one-month Eurodollar Rate plus 100 Basis Points.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Basis Point” means one one-hundredth of one percent (0.01%).

“Borrower” has the meaning specified in the preamble hereto.

 

4



--------------------------------------------------------------------------------

“Borrower Materials” has the meaning specified in Section 8.02.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and Tranche and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York or the state where the Administrative Agent’s Office is
located and, if such day relates to any Eurodollar Rate Loan, means any such day
on which dealings in U.S. Dollar deposits are conducted by and between banks in
the London interbank eurodollar market.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means the occurrence of either of the following events:
(i) any Person (or syndicate or group of Persons which is deemed a “person” for
the purposes of Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended), other than a Shareholder Controlled Person, acquires more than fifty
percent (50%) of the Voting Stock of the Borrower, or (ii) during any period of
twelve successive months a majority of the Persons who were directors of the
Borrower at the beginning of such period or who were appointed, elected or
nominated by a majority of such directors cease to be directors of the Borrower,
unless such cessation results from death or permanent disability or relates to a
voluntary reduction by Borrower of the number of directors that comprise the
board of directors of the Borrower. As used in this definition, (i) the term
“Voting Stock” means with respect to any Person, the outstanding stock of such
Person having ordinary voting power (disregarding changes in voting power based
on the occurrence of contingencies) for the election of directors; and (ii) the
term “Shareholder Controlled Person” means a Person as to which more than fifty
percent (50%) of the Voting Stock is owned by Persons who owned more than fifty
percent (50%) of the Voting Stock of the Borrower immediately before any
acquisition described in clause (i) of this definition.

“Closing Date” means the first date all the conditions precedent in Section 6.02
are satisfied (or waived in accordance with Section 12.01), as notified by the
Administrative Agent to the Borrower and the Lenders.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means as to each Lender, such Lender’s 3-Year Tranche Commitment
and 5-Year Tranche Commitment in the amounts set forth opposite such Lender’s
name on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, and designated as such Lender’s
“3-Year Tranche Commitment” or “5-Year Tranche Commitment”, as such amount may
be adjusted from time to time in accordance with this Agreement.

 

5



--------------------------------------------------------------------------------

“Compensation Period” has the meaning specified in Section 4.05(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Assets” means the total assets of the Borrower and its
Subsidiaries which would be shown as assets on a consolidated balance sheet of
the Borrower prepared in accordance with GAAP, after eliminating all amounts
properly attributable to minority interests, if any, in the stock and surplus of
the Restricted Subsidiaries.

“Consolidated Net Worth” means the Borrower’s consolidated shareholder’s equity.
Consolidated Net Worth shall be calculated excluding non-cash write-downs and
related charges which are required under Rule 4-10 (Financial Accounting and
Reporting for Oil and Gas Producing Activities Pursuant to the Federal
Securities Laws and the Energy Policy and Conservation Act of 1975) of
Regulation S-X, promulgated by SEC regulation, or by GAAP.

“Consolidated Total Funded Debt” means the sum of (i) the consolidated
Indebtedness of the Borrower and its Subsidiaries referred to in clauses (a),
(b), (c), (d) and (e) of the definition of “Indebtedness” in Section 1.01, plus
(ii) all Swap Funded Debt, plus (iii) all Synthetic Lease Funded Debt.

As used in this definition, (1) the term “Swap Funded Debt” means, in the event
that an Early Termination Date (as defined in the applicable Swap Contract) has
occurred under a Swap Contract resulting from (A) any event of default under
such Swap Contract as to which the Borrower or any Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Borrower or any Subsidiary is
an Affected Party (as so defined), and the Uncontested Portion of the Swap
Termination Value for such Swap Contract that has not been paid within sixty
(60) days after the date when due exceeds $150,000,000, the amount of such
Uncontested Portion; and (2) the term “Synthetic Lease Funded Debt” means, in
the event that the Borrower or any Subsidiary (A) has failed to pay when due any
Synthetic Lease Obligation, or (B) has failed to observe or perform any other
agreement or condition relating to any Synthetic Lease Obligation, or any other
event or condition occurs that permits the holders thereof to demand prepayment
or redemption, and the holder or holders thereof have demanded or caused such
Synthetic Lease Obligation to become due or to be prepaid or redeemed
(automatically or otherwise), prior to its stated maturity and the aggregate
Uncontested Portion of the Attributable Indebtedness with respect to such
Synthetic Lease Obligations of the Borrower and its Subsidiaries that has not
been paid within 60 days after the date when due exceeds $150,000,000, the
amount of such Uncontested Portion.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Crosstex Entities” means New Public Rangers, L.L.C. and its subsidiaries
(including Crosstex Energy, Inc. and Crosstex Energy, L.P. and their respective
subsidiaries), together with any successor entities of any of the foregoing.

“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”

 

6



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any requisite notice and the passage of any requisite
periods of time, would be an Event of Default.

“Defaulting Lender” means, subject to Section 4.10(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or (except with respect to Export Development Canada) writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 4.10(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower and each other Lender
promptly following such determination.

“Designated Jurisdiction” means any country or territory that is the subject of
any Sanction.

“Devon Canada” means Devon Canada Corporation, a Nova Scotia unlimited company.

“Devon Financing LLC” means Devon Financing Company, L.L.C., a Delaware limited
liability company (successor to Devon Financing Corporation, U.L.C.).

 

7



--------------------------------------------------------------------------------

“Devon Financing LLC Guaranty” means the Guaranty made by Devon Financing LLC,
substantially in the form of Exhibit G.

“Devon NEC” means Devon NEC Corporation, a Nova Scotia unlimited company.

“Devon Oklahoma” means Devon Energy Corporation (Oklahoma), an Oklahoma
corporation, formerly known as Devon Energy Corporation, an Oklahoma
corporation.

“Disclosure Report” means a written notice given by a Responsible Officer of the
Borrower to all Lenders or a certificate given by a Responsible Officer of the
Borrower under Sections 8.02(a) and (b).

“Disclosure Schedule” means Schedule 7 to this Agreement.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Effective Date” means the first date all the conditions precedent in
Section 6.01 are satisfied (or waived in accordance with Section 12.01), as
notified by the Administrative Agent to the Borrower and the Lenders.

“Eligible Assignee” has the meaning specified in Section 12.09(g).

“Environmental Laws” means any and all Federal, state, provincial, tribal,
local, and foreign statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, agreements
or governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Plan” means any “employee pension benefit plan” (as such term is defined
in Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by the Borrower or any ERISA
Affiliate or to which the Borrower or any ERISA Affiliate contributes or has an
obligation to contribute.

 

8



--------------------------------------------------------------------------------

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London interbank offered rate (“USD LIBOR”), as published on
Page LIBOR01 of the Reuters screen (or, in the event such rate does not appear
on such Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion; in each case, the “Screen
Rate”) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for U.S. Dollar deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period provided that, if the Screen Rate shall not be available at such time for
such Interest Period (an “Impacted Interest Period”) with respect to Dollars,
then the Eurodollar Rate shall be the Interpolated Rate at such time.
“Interpolated Rate” means, at any time, the rate per annum reasonably determined
by the Administrative Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the Screen Rate for the longest period (for which
that Screen Rate is available in Dollars) that is shorter than the Impacted
Interest Period and (b) the Screen Rate for the shortest period (for which that
Screen Rate is available for Dollars) that exceeds the Impacted Interest Period,
in each case, at such time; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to USD LIBOR, at approximately 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Event of Default” has the meaning specified in Section 10.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Foreign Lender, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 12.17) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 5.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 5.01(e) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” means the Credit Agreement, effective as of
October 24, 2012, among the Borrower, Devon NEC, Devon Canada, Bank of America,
N.A., as administrative agent, L/C issuer, Canadian swing line lender, and U.S.
swing line lender, and a syndicate of lenders.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

9



--------------------------------------------------------------------------------

“FCPA” has the meaning specified in Section 7.16.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

“Fee Letter” means the letter agreement, dated November 20, 2013, between the
Borrower and MSSF.

“Fiscal Quarter” means a three-month period ending on March 31, June 30,
September 30 or December 31 of any year.

“Fiscal Year” means a twelve-month period ending on December 31 of any year.

“Foreign Lender” means a Lender that is not a U.S. Person within the meaning of
Section 7701(a)(30) of the Code. For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

“Fund” has the meaning specified in Section 12.09(g).

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board and such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means any nation or government, any state, province or
other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such

 

10



--------------------------------------------------------------------------------

Indebtedness or other obligation is assumed by such Person, exclusive, in each
case, of endorsements in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranties” means, collectively, the Devon Financing LLC Guaranty and any other
guaranty made by a Guarantor in favor of the Administrative Agent for the
benefit of the Lenders (and which shall be in a form substantially similar to
the Devon Financing LLC Guaranty). “Guaranty” means any one of the Guaranties
individually.

“Guarantors” means Devon Financing LLC and any other entity that may become a
guarantor hereunder pursuant to Section 8.12. “Guarantor” means any one of the
Guarantors individually.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(c) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(d) capital leases, but excluding customary oil, gas or mineral leases entered
into in the ordinary course of business;

(e) all obligations with respect to payments received in consideration of oil,
gas, or other minerals yet to be acquired or produced at the time of payment
(including obligations under “take-or-pay” contracts to deliver gas in return
for payments already received and the undischarged balance of any production
payment created by such Person or for the creation of which such Person directly
or indirectly received payment);

(f) all direct or contingent obligations of such Person arising under standby
letters of credit and bankers’ acceptances;

(g) net obligations of such Person under any Swap Contract;

(h) Synthetic Lease Obligations; and

(j) all Guarantees of such Person in respect of any of the foregoing.

 

11



--------------------------------------------------------------------------------

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date. The amount of Indebtedness of
any Person with respect to Indebtedness of others secured by a Lien to which the
property or assets owned or held by such Person is subject shall be equal, to
the extent such Indebtedness is otherwise non-recourse to such Person, to the
lesser of the fair market value of the property or assets subject to such Lien
and the amount of the Indebtedness secured.

“Indemnified Liabilities” has the meaning specified in Section 12.05.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitees” has the meaning specified in Section 12.05.

“Information” has the meaning specified in Section 12.10.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Loan is disbursed, converted to or continued as a Eurodollar
Rate Loan and ending on the date one, two, three or six months thereafter, as
selected by the Borrower in its Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii) any Interest Period pertaining to a Eurodollar Rate Loan, that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“IRS” means the United States Internal Revenue Service.

“Laws” means, collectively, all international, foreign, federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

 

12



--------------------------------------------------------------------------------

“Lender” and “Lenders” have the meanings specified in the preamble hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means a 3-Year Tranche Loan or a 5-Year Tranche Loan extended by a Lender
to the Borrower under Article 2.

“Loan Documents” means this Agreement, each Note, the Fee Letter and the
Guaranties.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Margin Stock” means “margin stock” as defined in Reg U.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, or financial
condition of the Borrower and its Subsidiaries taken as a whole; (b) a material
impairment of the ability of any Loan Party to perform its payment obligations
under any Loan Document to which it is a party; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against any Loan
Party of any Loan Document to which it is a party.

“Material Subsidiary” means a Subsidiary of the Borrower which owns Assets
having a book value that exceeds ten percent (10%) of the book value of the
Borrower’s Consolidated Assets. As used in this definition “Assets” of a
Subsidiary means assets of such Subsidiary that are included in the Borrower’s
Consolidated Assets.

“Maturity Date” means (a) in the case of 3-Year Tranche Loans, the third
anniversary of the Closing Date, and (b) in the case of 5-Year Tranche Loans,
the fifth anniversary of the Closing Date.

“Maximum Rate” has the meaning specified in Section 12.12.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“MSSF” means Morgan Stanley Senior Funding, Inc.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions or has any liability, or during the
preceding five plan years, has made or been obligated to make contributions.

 

13



--------------------------------------------------------------------------------

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit D-1,
in the case of 3-Year Tranche Loans, and substantially in the form of
Exhibit D-2, in the case of 5-Year Tranche Loans.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 12.17).

“Outside Date” means June 30, 2014.

“Outstanding Amount” means, on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Loans, occurring on such date.

“Participant” has the meaning specified in Section 12.09(d).

 

14



--------------------------------------------------------------------------------

“Participant Register” has the meaning specified in Section 12.09(d).

“Permitted Assignees” means Persons (i) that are lenders under the Existing
Credit Agreement as of November 20, 2013 and (ii) that the Borrower and the
Arranger have agreed to in writing on or prior to November 20, 2013.

“Permitted Liens” means:

(a) Liens for taxes, assessments or governmental charges which are not due or
delinquent, or the validity of which any Restricted Person shall be contesting
in good faith; provided such Restricted Person shall have made adequate
provision therefor in accordance with GAAP;

(b) the Lien of any judgment rendered, or claim filed, against any Restricted
Person which does not constitute an Event of Default and which such Restricted
Person shall be contesting in good faith; provided such Restricted Person shall
have made adequate provision therefor in accordance with GAAP;

(c) Liens, privileges or other charges imposed or permitted by law such as
statutory liens and deemed trusts, carriers’ liens, builders’ liens,
materialmens’ liens and other liens, privileges or other charges of a similar
nature which relate to obligations not due or delinquent, including any lien or
trust arising in connection with workers’ compensation, unemployment insurance,
pension, employment and similar laws or regulations;

(d) Liens arising in the ordinary course of and incidental to construction,
maintenance or current operations which have not been filed pursuant to law
against any Restricted Person or in respect of which no steps or proceedings to
enforce such lien have been initiated or which relate to obligations which are
not due or delinquent or if due or delinquent, which such Restricted Person
shall be contesting in good faith; provided such Restricted Person shall have
made adequate provision therefor in accordance with GAAP;

(e) Liens incurred or created in the ordinary course of business and in
accordance with sound oil and gas industry practice in respect of the
exploration, development or operation of oil and gas properties or related
production or processing facilities or the transmission of petroleum substances
as security in favor of any other Person conducting the exploration,
development, operation or transmission of the property to which such Liens
relate, for any Restricted Person’s portion of the costs and expenses of such
exploration, development, operation or transmission, provided that such costs or
expenses are not due or delinquent or, if due or delinquent, which such
Restricted Person shall be contesting in good faith; provided such Restricted
Person shall have made adequate provision therefor in accordance with GAAP;

(f) overriding royalty interests, net profit interests, reversionary interests
and carried interests or other similar burdens on production in respect of any
Restricted Person’s oil and gas properties that are entered into with or granted
to arm’s length third parties in the ordinary course of business and in
accordance with sound oil and gas industry practice in the area of operation;

(g) Liens for penalties arising under non-participation provisions of operating
agreements in respect of any Restricted Person’s oil and gas properties if such
Liens do not materially detract from the value of any material part of the
property of the Restricted Persons taken as a whole;

(h) easements, rights-of-way, servitudes, zoning or other similar rights or
restrictions in respect of land held by any Restricted Person (including,
without limitation, rights-of-way and servitudes for railways, sewers, drains,
pipe lines, gas and water mains, electric light and power and telephone or

 

15



--------------------------------------------------------------------------------

telegraph or cable television conduits, poles, wires and cables) which, either
alone or in the aggregate, do not materially detract from the value of such land
or materially impair its use in the operation of the business of the Restricted
Persons taken as a whole;

(i) security given by the Restricted Persons to a public utility or any
Governmental Authority when required by such public utility or Governmental
Authority in the ordinary course of the business of the Restricted Persons in
connection with operations of the Restricted Persons if such security does not,
either alone or in the aggregate, materially detract from the value of any
material part of the property of the Restricted Persons taken as a whole;

(j) the right reserved to or vested in any Governmental Authority by the terms
of any lease, license, grant or permit or by any statutory or regulatory
provision to terminate any such lease, license, grant or permit or to require
annual or other periodic payments as a condition of the continuance thereof;

(k) all reservations in the original grant of any lands and premises or any
interests therein and all statutory exceptions, qualifications and reservations
in respect of title;

(l) any Lien from time to time disclosed by any Restricted Person to the
Administrative Agent which is consented to by the Required Lenders;

(m) any right of first refusal in favor of any Person granted in the ordinary
course of business with respect to all or any of the oil and gas properties of
any Restricted Person;

(n) Liens on cash or marketable securities of any Restricted Persons granted in
connection with any Swap Contract permitted under this Agreement;

(o) Liens in respect of Indebtedness permitted by Sections 9.01(b), 9.01(f),
9.01(h) and Indebtedness permitted to be secured by Section 9.01(c);

(p) Liens in favor of the Administrative Agent for the benefit of the Lenders;

(q) Liens to collateralize moneys held in a cash collateral account by a lender
in respect of the prepayment of bankers’ acceptances, letters of credit or
similar obligations accepted or issued by such lender but only if at the time of
such prepayment no default or event of default has occurred and is continuing
under the credit facility pursuant to which the bankers’ acceptances or letters
of credit have been accepted or issued;

(r) purchase money Liens upon or in any tangible personal property and fixtures
(including real property surface rights upon which such fixtures are located and
contractual rights and receivables relating to such property) acquired by any
Restricted Person in the ordinary course of business to secure the purchase
price of such property or to secure Indebtedness incurred solely for the purpose
of financing the acquisition of such property, including any Liens existing on
such property at the time of its acquisition (other than any such Lien created
in contemplation of any such acquisition);

(s) the rights of buyers under production sale contracts related to any
Restricted Person’s share of petroleum substances entered into in the ordinary
course of business, provided that the contracts create no rights (including any
Lien) in favor of the buyer or any other Person in, to or over any reserves of
petroleum substances or other assets of any Restricted Person, other than a
dedication of reserves (not by way of Lien or absolute assignment) on usual
industry terms;

 

16



--------------------------------------------------------------------------------

(t) Liens arising in respect of operating leases of personal property under
which any Subsidiaries of the Borrower that are incorporated or organized in
Canada or one of the provinces thereof, are lessees;

(u) Liens on property of a Person existing at the time such Person becomes a
Restricted Subsidiary, is merged into or amalgamated or consolidated with the
Borrower or any Restricted Subsidiary, provided, such Liens were in existence
prior to the contemplation of such stock acquisition, merger, amalgamation or
consolidation and do not extend to any assets other than those of the Person so
acquired or merged into or amalgamated or consolidated with the Borrower or any
Restricted Subsidiary;

(v) any extension, renewal or replacement (or successive extensions, renewals or
replacements), as a whole or in part, of any Lien referred to in the preceding
paragraphs (a) to (u) inclusive of this definition, so long as any such
extension, renewal or replacement of such Lien is limited to all or any part of
the same property that secured the Lien extended, renewed or replaced (plus
improvements on such property), the indebtedness or obligation secured thereby
is not increased (except for the purpose of paying any prepayment premium or any
fees and expenses incurred in connection with any such extension, renewal or
replacement) and such Lien is otherwise permitted by the applicable section
above;

(w) Liens on Margin Stock;

(x) Liens securing obligations permitted by Section 9.01(n) on assets of the
Restricted Subsidiaries which have incurred such obligations;

(y) Liens on the assets of the Crosstex Entities securing obligations permitted
by Section 9.01(o); and

(z) in addition to Liens permitted by clauses (a) through (y) above, Liens on
property or assets if the aggregate liabilities secured thereby do not exceed
three and one half percent (3.5%) of Consolidated Assets.

provided that nothing in this definition shall in and of itself constitute or be
deemed to constitute an agreement or acknowledgment by the Administrative Agent
or any Lender that the Indebtedness subject to or secured by any such Permitted
Lien ranks (apart from the effect of any Lien included in or inherent in any
such Permitted Liens) in priority to the Obligations.

“Person” means any natural person, corporation, limited liability company,
unlimited company, trust, joint venture, association, company, partnership,
Governmental Authority or other entity.

“Platform” has the meaning specified in Section 8.02.

“Prime Rate” has the meaning specified in the definition of “Base Rate”.

“Pro Rata Share” means, with respect to each Lender of any Tranche at any time,
a fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is either (x) the amount of the undrawn Commitment of
such Tranche and such Lender at such time or (y) the aggregate outstanding
principal amount of the Loans of such Tranche and such Lender at such time, and
the denominator of which is either (x) the aggregate amount of the undrawn
Commitments of such Tranche at such time or (y) the aggregate outstanding
principal amount of the Loans of such Tranche at such time, in each case as the
context may require.

 

17



--------------------------------------------------------------------------------

“Public Investor” has the meaning specified in Section 8.02.

“Public Lender” has the meaning specified in Section 8.02.

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.

“Reg U” means Regulation U promulgated by the Board of Governors of the Federal
Reserve System.

“Register” has the meaning specified in Section 12.09(c).

“Related Parties” has the meaning specified in Section 12.09(g).

“Removal Effective Date” has the meaning specified in Section 11.06(b).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Loan” means with respect to a Borrowing, conversion or continuation
of Loans, a Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Commitments or Loans or, if the Commitment of each Lender to
make Loans have been terminated pursuant to Section 10.02, Lenders holding in
the aggregate more than 50% of the Total Outstandings. The Commitment of, and
the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be disregarded in determining Required Lenders at any time.

“Resignation Effective Date” has the meaning set forth in Section 11.06(a).

“Responsible Officer” means the chief executive officer, president, chief
financial officer, executive vice president, vice president — accounting, vice
president — corporate finance, vice president — finance, or treasurer of a Loan
Party. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other equity interest or of any option,
warrant or other right to acquire any such capital stock or other equity
interest.

“Restricted Person” means any of the Borrower and the Restricted Subsidiaries.

“Restricted Subsidiary” means each of Devon NEC, Devon Canada, Devon Oklahoma,
Devon Financing LLC and any other Material Subsidiary of the Borrower.

“S&P” means Standard & Poor’s Financial Services LLC and any successor thereto.

 

18



--------------------------------------------------------------------------------

“Sanction(s)” means any economic sanction administered or enforced by OFAC or
other relevant sanctions authorities in the jurisdictions in which any Loan
Party or any Subsidiary operates.

“SDN LIST” means the list of Specially Designated Nationals and Blocked Persons
maintained by OFAC.

“SEC” means the United States Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.

“SEC Filings” has the meaning specified in Section 7.06.

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

“Specified Representations” means the representations and warranties contained
in Sections 7.02, 7.03, 7.04, 7.05, 7.11, 7.12 and 7.13.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company, unlimited company, or other business entity of which
a majority of the shares of securities or other interests having ordinary voting
power for the election of directors or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person; provided that (a) associations, joint
ventures or other relationships (i) which are established pursuant to a standard
form operating agreement or similar agreement or which are partnerships for
purposes of federal income taxation only, (ii) which are not corporations or
partnerships (or subject to the Uniform Partnership Act) under applicable state
Law, and (iii) whose businesses are limited to the exploration, development and
operation of oil, gas or mineral properties, transportation and related
facilities and interests owned directly by the parties in such associations,
joint ventures or relationships, shall not be deemed to be “Subsidiaries” of
such Person, and (b) associations, joint ventures or other relationships
(i) which are not corporations or partnerships under applicable provincial Law,
and (ii) whose businesses are limited to the exploration, development and
operation of oil, gas or mineral properties, transportation and related
facilities and interests owned directly by the parties in such associations,
joint ventures or relationships, shall not be deemed to be “Subsidiaries” of
such Person. Unless otherwise specified, all references herein to a “Subsidiary”
or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the
Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

19



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment), other than obligations under
(i) the Production Platform Lease Agreement 2002-1, dated as of June 27, 2002,
between Devon Energy Production Company, L.P., an Oklahoma limited partnership
and successor by merger to Devon Louisiana Corporation (“DEPCO”), as lessee, and
Ocean Energy/Boomvang Platform Statutory Trust 2002-1, a Delaware statutory
business trust, as lessor, the Operative Documents (as defined therein) and the
Other Operative Documents (as defined therein), (ii) the Production Platform
Lease Agreement 2002-2, dated as of June 27, 2002, between DEPCO, as lessee, and
Ocean Energy/Boomvang Platform Statutory Trust 2002-2, a Delaware statutory
business trust, as lessor, the Operative Documents (as defined therein) and the
Other Operative Documents (as defined therein), (iii) the Production Platform
Lease Agreement 2002-1, dated as of January 29, 2002, between Devon Louisiana,
as lessee, and Ocean Energy/Nansen Platform Statutory Trust 2002-1, a Delaware
statutory business trust, as lessor, the Operative Documents (as defined
therein) and the Other Operative Documents (as defined therein), and (iv) the
Production Platform Lease Agreement 2002-2, dated as of January 29, 2002,
between DEPCO, as lessee, and Ocean Energy/Nansen Platform Statutory Trust
2002-2, a Delaware statutory business trust, as lessor, the Operative Documents
(as defined therein) and the Other Operative Documents (as defined therein), in
each case, as amended, supplemented, amended and restated, refinanced or
replaced from time to time.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Event” means (a) the occurrence with respect to any ERISA Plan of
(i) a reportable event described in Sections 4043(c)(5) or (6) of ERISA or
(ii) any other reportable event described in Section 4043(c) of ERISA other than
a reportable event not subject to the provision for 30-day notice to the Pension
Benefit Guaranty Corporation pursuant to a waiver by such corporation under
Section 4043(a) of ERISA; or (b) the withdrawal of any ERISA Affiliate from an
ERISA Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA; or (c) a complete or partial withdrawal
by any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; or (d) the filing of a notice of intent
to terminate any ERISA Plan or Multiemployer Plan or the treatment of any ERISA
Plan amendment or Multiemployer Plan amendment as a termination under
Section 4041 or 4041A of ERISA; or (e) the institution of proceedings to
terminate any ERISA Plan or Multiemployer Plan by the Pension Benefit Guaranty
Corporation under Section 4042 of ERISA; or (f) any other event or condition
which might constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any ERISA Plan or
Multiemployer Plan.

“Threshold Amount” means at any time, the greater of $250,000,000 and 2.5% of
Consolidated Net Worth determined as of the end of the most recent Fiscal
Quarter.

 

20



--------------------------------------------------------------------------------

“Total Capitalization” means the sum (without duplication) of (i) Consolidated
Total Funded Debt plus (ii) the Borrower’s consolidated shareholder’s equity.
Total Capitalization shall be calculated excluding non-cash write-downs and
related charges which are required under Rule 4-10 (Financial Accounting and
Reporting for Oil and Gas Producing Activities Pursuant to the Federal
Securities Laws and the Energy Policy and Conservation Act of 1975) of
Regulation S-X promulgated by SEC Regulation, or by GAAP.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

“Tranche” means (a) when used with reference to Loans, refers to whether such
Loans are 3-Year Tranche Loans or 5-Year Tranche Loans, (b) when used with
reference to Commitments, refers to whether such Commitments are 3-Year Tranche
Commitments or 5-Year Tranche Commitments and (c) when used with reference to
Lenders, refers to whether such Lenders are 3-Year Tranche Lenders or 5-Year
Tranche Lenders.

“Transactions” means the Acquisition, this Agreement, the issuance of at least
$2,250,000,000 gross proceeds from the issuance by the Borrower of unsecured
debt securities (the “2013 Notes”) and the transactions contemplated by or
related to the foregoing (including the payment of fees and expenses in
connection therewith).

“Type” means with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

“Uncontested Portion” means, with respect to any Swap Termination Value or any
Synthetic Lease Obligation, the amount thereof that is not being contested by
the Borrower or one of its Subsidiaries diligently in good faith.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Subsidiary” means any Subsidiary of the Borrower that is not a
Restricted Subsidiary.

“U.S. Dollar” and “$” mean lawful money of the United States.

“U.S. Tax Compliance Certificate” has the meaning specified in Section
5.01(e)(ii)(B)(3).

“Workout Attorney Costs” has the meaning specified in Section 12.04.

1.02. Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

 

21



--------------------------------------------------------------------------------

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(v) any reference herein to any Person shall be construed to include such
Person’s successors and assigns.

(vi) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03. Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 on financial liabilities shall
be disregarded.

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders and the Borrower);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

1.04. Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

 

22



--------------------------------------------------------------------------------

1.05. References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

1.06. Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Central time (daylight or standard, as
applicable).

ARTICLE 2.

COMMITMENTS AND CREDIT EXTENSION

2.01. Loans.

(a) Subject to the terms and conditions set forth herein, each 3-Year Tranche
Lender severally agrees to make a 3-Year Tranche Loan in U.S. Dollars to the
Borrower in a single borrowing on the Closing Date, in an aggregate amount not
to exceed the amount of such 3-Year Tranche Lender’s 3-Year Tranche Commitment
at such time. Each 3-Year Tranche Lender’s 3-Year Tranche Commitment shall
automatically be reduced by the amount of each 3-Year Tranche Loan made by such
Lender, such reduction to be effective immediately following the making of such
3-Year Tranche Loan by such Lender. Any undrawn 3-Year Tranche Commitments shall
be reduced to $0 immediately following the funding of the 3-Year Tranche Loans
on the Closing Date.

(b) Subject to the terms and conditions set forth herein, each 5-Year Tranche
Lender severally agrees to make a 5-Year Tranche Loan in U.S. Dollars to the
Borrower in a single borrowing on the Closing Date, in an aggregate amount not
to exceed the amount of such 5-Year Tranche Lender’s 5-Year Tranche Commitment
at such time. Each 5-Year Tranche Lender’s 5-Year Tranche Commitment shall
automatically be reduced by the amount of each 5-Year Tranche Loan made by such
Lender, such reduction to be effective immediately following the making of such
5-Year Tranche Loan by such Lender. Any undrawn 5-Year Tranche Commitments shall
be reduced to $0 immediately following the funding of the 5-Year Tranche Loans
on the Closing Date.

The Commitments are not revolving in nature, and amounts borrowed under this
Section 2.01 and repaid under Section 2.06 or 2.07 may not be reborrowed. Loans
may be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

2.02. Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to (except as provided in Section 5.03) the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) two Business Days prior to
the requested date of any Borrowing of Eurodollar Rate Loans, (ii) two Business
Days prior to the requested date of any conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (iii) one Business Day prior to the requested date of any Borrowing
of Base Rate Loans. Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be

 

23



--------------------------------------------------------------------------------

confirmed promptly by delivery to the Administrative Agent of a written Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof. Each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $100,000 in
excess thereof. Each Loan Notice (whether telephonic or written) shall specify
(i) whether the Borrower is requesting a Borrowing, a conversion of Loans from
one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Eurodollar Rate Loans with an Interest Period of one month.
Any such automatic conversion shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Pro Rata Share of the applicable Loans,
and if no timely notice of a conversion or continuation is provided by the
Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion described in the preceding subsection. In the case of a
Borrowing, each Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 6.02, the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
by wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of an Event of Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. The determination of the Eurodollar
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error. At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in the Prime Rate
used in determining the Base Rate promptly following the public announcement of
such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten Interest Periods in effect with respect to Loans.

2.03. [Reserved]

2.04. [Reserved]

2.05. Amortization. The Borrower shall repay to the Administrative Agent, in
U.S. Dollars for the ratable benefit of the 5-Year Tranche Lenders, on the last
Business Day of each March, June,

 

24



--------------------------------------------------------------------------------

September and December, occurring after the third anniversary of the Closing
Date and prior to the Maturity Date for 5-Year Tranche Loans (each, a “5-Year
Tranche Loan Repayment Date”), a principal amount of the 5-Year Tranche Loans
equal to the product of (x) the aggregate principal amount of 5-Year Tranche
Loans outstanding immediately after the Borrowing of 5-Year Tranche Loans on the
Closing Date multiplied by (y) (A) 5.0%, in the case of 5-Year Tranche Loan
Repayment Dates after the third anniversary of the Closing Date and on or before
the fourth anniversary of the Closing Date and (B) 12.5%, in the case of 5-Year
Tranche Loan Repayment Dates after the fourth anniversary of the Closing Date
(each amount, an “5-Year Tranche Loan Repayment Amount”).

2.06. Prepayments; Termination or Reduction of Commitments.

(a) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (A) two Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (B) on the date of prepayment of Base
Rate Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof; and
(iii) any prepayment of Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof or, in each case,
if less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Type(s) and Tranche
of Loans to be prepaid. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Pro Rata Share of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Each voluntary
prepayment of 5-Year Tranche Loans pursuant to this Section 2.06(a) shall be
applied to the remaining 5-Year Tranche Loan Repayment Amounts in the direct
order of maturity or, if none are remaining, to the 5-Year Tranche Loans
outstanding. Any prepayment of a Eurodollar Rate Loan shall be accompanied by
all accrued interest thereon, together with any additional amounts required
pursuant to Section 5.05. Each such prepayment shall be applied to the Loans of
the Lenders in accordance with their respective Pro Rata Shares.

(b) The Borrower may, upon notice to the Administrative Agent, terminate the
Commitments, or from time to time permanently reduce the Commitments of any
Tranche; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. two Business Days prior to the
date of termination or reduction and (ii) any such partial reduction shall be in
an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof and, once terminated, a Commitment may not be reinstated. Each voluntary
reduction of the Commitments pursuant to this Section 2.06(b) up to $250,000,000
shall be applied at the Borrower’s discretion, and thereafter shall be applied
ratably to the 3-Year Tranche Commitments and the 5-Year Tranche Commitments and
will be applied pro rata to the outstanding Commitments of each Lender under the
applicable Tranche. The Administrative Agent will promptly notify the Lenders of
the affected Tranche(s) of any such notice of termination or reduction of the
Commitments. Any reduction of the Commitments shall be applied to the Commitment
of each Lender according to such Lender’s Pro Rata Share. All fees accrued until
the effective date of any termination of the Commitments shall be paid on the
effective date of such termination.

(c) The Commitments under this Agreement shall terminate on the earlier of
(i) the Closing Date (in accordance with Section 2.01), (ii) the Outside Date
and (iii) the date of abandonment of the Acquisition or the termination of the
obligations of the applicable Subsidiary of the Borrower under the Acquisition
Agreement to consummate the Acquisition.

 

25



--------------------------------------------------------------------------------

2.07. Repayment of Loans. The Borrower shall repay to each Lender on the
applicable Maturity Date the aggregate principal amount of its Loans and all
other Obligations owing to such Lender outstanding on such date.

ARTICLE 3.

[RESERVED]

ARTICLE 4.

GENERAL PROVISIONS APPLICABLE TO SENIOR CREDIT FACILITY

4.01. Interest on Loans.

(a) Subject to the provisions of subsection (c) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate and (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b) [Reserved]

(c) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the rate two percent
(2%) above the rate that was applicable to such Loan before a principal payment
on such Loan became past due, to the fullest extent permitted by applicable
Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal the Base
Rate plus two percent (2%) to the fullest extent permitted by applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(d) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

4.02. Fees.

(a) Commitment Fee.

(i) The Borrower shall pay to the Administrative Agent for the account of each
Lender in accordance with its Pro Rata Share, a commitment fee equal to
0.20% per annum times the actual daily amount of the Commitments.

(ii) [Reserved]

 

26



--------------------------------------------------------------------------------

(iii) The commitment fees referred to in clause (a)(i) above shall accrue
beginning on the Effective Date up to but excluding the earlier of (x) the
termination of the Commitments and (y) the Closing Date, and shall be due and
payable quarterly in arrears on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the Effective Date, and on the last day of the accrual period
described above.

(b) [Reserved]

(c) Other Fees. The Borrower shall pay to the Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

4.03. Computation of Interest and Fees on Loans. All computations of interest
for Base Rate Loans based on the Prime Rate shall be made on the basis of a year
of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest on Loans shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 4.05(a), bear interest for one
day.

4.04. Evidence of Debt. The Loans made by each Lender shall be evidenced by one
or more accounts or records maintained with respect to the Borrower by such
Lender and by the Administrative Agent in the ordinary course of business. The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Loans made by the
Lenders to the Borrower and the interest and payments thereon. Any failure so to
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

4.05. Payments Generally.

(a) All payments to be made by the Borrower shall be made free and clear of and
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent or the Administrative
Agent’s office, as applicable, will promptly distribute to each applicable
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.

 

27



--------------------------------------------------------------------------------

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.

(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the time any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:

(i) if the Borrower failed to make such payment, each applicable Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the greater of the Federal Funds Rate from time
to time in effect and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the greater of the Federal Funds Rate from
time to time in effect and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in the applicable Borrowing. If such Lender does not
pay such amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the Borrower, and the
Borrower shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Borrowing. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or the Borrower may have
against any Lender as a result of any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article 4, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Loan set forth in
Article 6 are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans and to make payments
pursuant to Section 11.08 are several and not joint. The failure of any Lender
to make any Loan, to fund any such

 

28



--------------------------------------------------------------------------------

participation and to make any payment under Section 11.08 on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.08.

(f) [Reserved]

(g) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

4.06. Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Loans made by it any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (i) notify the Administrative
Agent of such fact, and (ii) purchase from the other Lenders such participations
in the Loans made by them as shall be necessary to cause such purchasing Lender
to share the excess payment in respect of such Loans pro rata with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from the applicable purchasing Lender under any of the
circumstances described in Section 12.08 (including pursuant to any settlement
entered into by the purchasing Lender in its discretion), such purchase shall to
that extent be rescinded and each other applicable Lender shall repay to the
purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon. The Borrower agrees that any Lender
so purchasing a participation from the other Lender may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off, but subject to Section 12.11) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this subsection and will in each case notify the applicable
Lenders following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this subsection shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

4.07. [Reserved]

4.08. [Reserved]

4.09. [Reserved]

4.10. Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 12.01.

 

29



--------------------------------------------------------------------------------

(ii) [Reserved]

(iii) Certain Fees. No Defaulting Lender shall be entitled to receive any fee
payable under Section 4.02(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will fund its full Pro Rata Share of the Loans requested by the Borrower
but not funded by such Lender or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans to be held on a pro rata
basis by the Lenders in accordance with their Pro Rata Share, whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

4.11. [Reserved]

ARTICLE 5.

TAXES, YIELD PROTECTION AND ILLEGALITY

5.01. Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) such Loan Party or
the Administrative Agent shall withhold or make such deductions as are
determined by it to be required based upon the information and documentation it
has received pursuant to subsection (e) below, (B) such Loan Party or the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 5.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

 

30



--------------------------------------------------------------------------------

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 5.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Tax Indemnifications.

(i) Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 5.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(ii) Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (y) the Administrative Agent and the
Loan Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 12.09(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender that are payable or paid by the Administrative Agent or a Loan Party in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

 

31



--------------------------------------------------------------------------------

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 5.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 5.01(e)(ii)(A), 5.01(e)(ii)(B) and 5.01(e)(ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

32



--------------------------------------------------------------------------------

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

33



--------------------------------------------------------------------------------

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 5.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 5.01, it shall pay to the Loan Party
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by a Loan Party under this Section 5.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Loan Party, upon the request of the
Recipient, agrees to repay the amount paid over to the Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other Person.

(g) Survival. Each party’s obligations under this Section 5.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

5.02. Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligation of such Lender (a) to make or continue
Eurodollar Rate Loans, or (b) to convert (i) Base Rate Loans to Eurodollar Rate
Loans, shall be suspended until such Lender notifies the Administrative Agent
and the Borrower that the circumstances giving rise to such determination no
longer exist. Upon receipt of such notice, the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
(a) convert all Eurodollar Rate Loans of such Lender to Base Rate Loans. Upon
any such prepayment or conversion, the Borrower shall also pay accrued interest
on the amount so prepaid or converted. Each Lender agrees to designate a
different Lending Office if such designation will avoid the need for such notice
and will not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

5.03. Inability to Determine Rates. If the Administrative Agent or the Required
Lenders determine that for any reason adequate and reasonable means do not exist
for determining the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan, or that the

 

34



--------------------------------------------------------------------------------

Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

5.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans.

(a) If any Lender determines that as a result of a Change in Law, or such
Lender’s compliance therewith, there shall be any increase in the cost to such
Lender of agreeing to make or making, funding or maintaining Eurodollar Rate
Loans, or a reduction in the amount received or receivable by such Lender in
connection with any of the foregoing (excluding for purposes of this
subsection (a) any such increased costs or reduction in amount resulting from
(i) Indemnified Taxes, (ii) Taxes described in clause (a) of the definition of
Excluded Taxes to the extent resulting from changes in tax rates, and Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes, (iii)
Connection Income Taxes, and (iv) reserve requirements contemplated by
Section 5.04(c)), then from time to time within 20 days following delivery by
such Lender of a certificate described in Section 5.06 (with a copy of such
demand to the Administrative Agent), the Borrower shall pay to such Lender such
additional amounts as will compensate such Lender for such increased cost or
reduction.

(b) If any Lender determines that a Change in Law regarding capital adequacy or
liquidity or compliance by such Lender (or its Lending Office) therewith, has
the effect of reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender as a consequence of such Lender’s
obligations hereunder to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
upon demand of such Lender (with a copy of such demand to the Administrative
Agent), the Borrower shall pay to such Lender such additional amounts as will
compensate such Lender for such reduction. With respect to amounts requested for
Changes in Law resulting in increased costs or changes in capital adequacy
requirements as set forth in Sections 5.04(a) and (b), any Lender seeking such
amounts shall only be entitled to such amounts as such Lender is generally
seeking from similarly situated borrowers in comparable credit facilities;
provided that nothing herein shall be construed to require any Lender to
disclose the identity of such other borrowers or to disclose any confidential
information about its other customers to the Borrower.

(c) The Borrower shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 15 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender. If a Lender fails to give
notice 15 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 15 days from receipt of such notice.

 

35



--------------------------------------------------------------------------------

5.05. Compensation for Losses. Within 20 days following delivery by any Lender
of a certificate described in Section 5.06, upon demand of such Lender (with a
copy to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 12.17;

excluding any loss of anticipated profits but including any actual loss or
expense arising from the liquidation or reemployment of funds obtained by it to
maintain such Loan or from fees payable to terminate the deposits from which
such funds were obtained.

5.06. Matters Applicable to all Requests for Compensation.

(a) A certificate of the Administrative Agent or any Lender claiming
compensation under this Article 5 and setting forth the additional amount or
amounts to be paid to it hereunder and the basis and calculation thereof shall
be conclusive in the absence of manifest error. In determining such amount, the
Administrative Agent or such Lender may use any reasonable averaging and
attribution methods. The Borrower may reasonably request copies of documentation
supporting such methods.

(b) Upon any Lender’s making a claim for compensation under Section 5.01 or 5.04
or providing a notice under Section 5.02, the Borrower may replace such Lender
in accordance with Section 12.17.

(c) Notwithstanding any other provision of this Agreement to the contrary, the
Borrower shall not be under any obligation to compensate the Administrative
Agent or any Lender under Section 5.01, 5.04 or 5.05 with respect to any request
to be compensated for any losses, costs, expenses or other amounts relating to
any period prior to the date that is 180 days prior to such request if such
Lender or the Administrative Agent, as the case may be, knew of the
circumstances giving rise to such losses, costs, expenses or amounts.

 

36



--------------------------------------------------------------------------------

5.07. Mitigation Obligations. If any Lender requests compensation under
Section 5.04, or requires the Borrower to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 5.01, then such Lender shall (at the request
of the Borrower) use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 5.04 or Section 5.01, as the case
may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

5.08. Survival. All of the Borrower’s obligations under this Article 5 shall
survive termination of the Commitments and repayment of all other Obligations
hereunder.

ARTICLE 6.

CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS

6.01. Conditions to Effectiveness of this Agreement. This Agreement is being
executed and delivered on the Effective Date and shall become effective upon the
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Effective Date (or, in the case of certificates of
governmental officials, a recent date before the Effective Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:

(i) executed counterparts of (A) this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower and
(B) the Guaranties;

(ii) [Reserved];

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

(iv) such documents and certificates as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, validly
existing and in good standing issued by appropriate public officials of the
jurisdiction of such Loan Party’s organization or formation;

(v) a favorable opinion of Skadden, Arps, Slate, Meagher & Flom LLP, counsel to
the Loan Parties, addressed to the Administrative Agent and each Lender, and
such other matters concerning the Loan Parties and the Loan Documents as the
Required Lenders may reasonably request; and

(vi) a certificate signed by a Responsible Officer of the Borrower certifying
the representations and warranties of the Borrower and each other Loan Party
which are contained in Article 7 and the Guaranties shall be true and correct in
all material respects on and as of the

 

37



--------------------------------------------------------------------------------

Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, provided that in each
case, such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof.

(b) All documentation and other information as the Lenders may require in order
to enable compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the Act, shall have been delivered 3
Business Days prior to the Effective Date to the extent requested by the Lenders
not less than 7 Business Days prior to the Effective Date.

(c) [Reserved]

(d) Any fees required to be paid on or before the Effective Date for which
invoices have been presented at least 3 Business Days prior to the Effective
Date shall have been paid on or before the Effective Date.

(e) The Borrower shall have paid all reasonable and documented Attorney Costs of
the Administrative Agent to the extent invoiced at least three Business Days
prior to the Effective Date.

Without limiting the generality of the provisions of the last paragraph of
Section 11.03, for purposes of determining compliance with the conditions
specified in this Section 6.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.

6.02. Conditions to Loans. The obligations of each Lender to honor a Request for
Loan on the Closing Date are subject to the occurrence of the Effective Date and
the satisfaction of the following conditions precedent:

(a) (i) The Acquisition shall have been, or concurrently with the funding Loans
under this Agreement shall be, consummated in accordance with the terms of the
Acquisition Agreement and (ii) no provision of the Acquisition Agreement, in the
form of the final Acquisition Agreement dated November 20, 2013 and provided to
the Arranger on such date, shall have been waived, amended, supplemented or
otherwise modified, and no consent or request by the Borrower or any of its
Subsidiaries shall have been provided thereunder, in each case which is
materially adverse to the interests of the Lenders without the Arranger’s prior
written consent.

(b) The Arranger shall have received (i) audited consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows of the
Borrower and its Subsidiaries for the three most recent years ended on or prior
to the date that is 90 days prior to the Closing Date, and unaudited
consolidated balance sheets and related statements of income, Shareholders’
Equity and cash flows of the Borrower and its Subsidiaries for each subsequent
fiscal quarter ended at least 40 days prior to the Closing Date, in each case
prepared in conformity with GAAP; (ii) if, and to the extent required by Rule
3-05 and Article 11 of Regulation S-X, audited consolidated annual financial
statements of the Acquired Business, as well as unaudited interim consolidated
financial statements (which shall have been reviewed by the independent
accountants for the Acquired Business as provided in Statement on Auditing
Standards No. 100) prepared in accordance with GAAP; and (iii) customary pro
forma financial statements, which in each case meet the requirements of
Regulation S-X under the Securities Act of 1933, as amended, and all other
accounting rules and regulations of the SEC promulgated thereunder and

 

38



--------------------------------------------------------------------------------

required to be included in a Registration Statement under such Act on Form S-1;
provided, however, if such information is filed by the Borrower with the SEC and
publicly available, the conditions set forth in this Section 6.02(b) shall be
deemed satisfied.

(c) The Lenders, the Administrative Agent, MSSF and the Arranger shall have
received all fees required to be paid, and all expenses required to be paid
(including pursuant to the Fee Letter) for which invoices have been presented at
least 3 Business Days prior to the Closing Date, on or before the Closing Date.

(d) The Administrative Agent, on behalf of the Lenders, shall have received a
certificate in the form of Exhibit B hereto from the chief financial officer of
the Borrower demonstrating solvency (on a consolidated basis) of the Borrower
and its Subsidiaries as of the Closing Date on a pro forma basis for the
Transactions.

(e) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower certifying that:

(i) there shall exist no Default or Event of Default under this Agreement on the
Closing Date relating to (a) a breach of Sections 9.01, 9.02 or 9.03, (b) a
breach of Section 9.08, (c) Section 10.01(e)(i) (to the extent such Default or
Event of Default results in acceleration of the referenced Indebtedness),
Section 10.01(e)(iii) (to the extent such Default or Event of Default results in
acceleration of the referenced Indebtedness in an aggregate amount in excess of
$150,000,000 constituting principal or interest) and Section 10.01(e)(ii) (in
each case under this clause (c) to the extent it constitutes a Material Adverse
Effect) and (d) Section 10.01(h)(i) and (ii);

(ii) the Specified Representations of the Borrower shall be true and correct in
all material respects on and as of the Closing Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date, provided that in each case, such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof;

(iii) the Acquisition Agreement Representations shall be true and correct in all
material respects on and as of the Closing Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, provided that in each case, such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and

(iv) there has not occurred since January 1, 2013 any circumstance, change or
effect that, individually or in the aggregate, has had, or would reasonably be
expected to have, an Acquired Business Material Adverse Effect.

(f) The Administrative Agent shall have received (i) a Request for Loan in
accordance with the requirements hereof and (ii) the Closing Date shall have
occurred on or prior to the Outside Date.

A Request for Loan (other than a Loan Notice requesting only a conversion of
Loans to the other Type or a continuation of Eurodollar Rate Loans) submitted by
the Borrower shall be deemed to be a representation and warranty that the
representations and warranties contained in Article 7 are true and correct in
all material respects on and as of the Closing Date, except to the extent that
such

 

39



--------------------------------------------------------------------------------

representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, provided that in each case, such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; provided further that, for the
avoidance of doubt, nothing in this paragraph shall be deemed a condition
precedent to the obligations of each Lender to honor a Request for Loan on the
Closing Date.

6.03. Confirmation of Conditions to Effectiveness of the Agreement. The
Administrative Agent shall provide prompt written notice to the Borrower and the
Lenders of the satisfaction (or waiver) of the conditions precedent set forth in
Section 6.01 and the effectiveness of this Agreement.

ARTICLE 7.

REPRESENTATIONS AND WARRANTIES

To confirm each Lender’s understanding concerning Restricted Persons and
Restricted Persons’ businesses, properties and obligations and to induce each
Lender to enter into this Agreement and to extend credit hereunder, the Borrower
represents and warrants to each Lender on the Effective Date and on the Closing
Date with respect to all of the following matters that:

7.01. No Default. No event has occurred and is continuing which constitutes a
Default.

7.02. Organization and Good Standing. Each Restricted Person is duly organized,
validly existing and in good standing under the Laws of its jurisdiction of
organization, having all powers required to carry on its business and enter into
and carry out the transactions contemplated hereby. Each Restricted Person is
duly qualified, in good standing, and authorized to do business in all other
jurisdictions within the United States or Canada where the failure to so qualify
would have a Material Adverse Effect.

7.03. Authorization. The Borrower has duly taken all action necessary to
authorize the execution and delivery by it of the Loan Documents to which it is
a party and to authorize the consummation of the transactions contemplated
thereby and the performance of its obligations thereunder. The Borrower is duly
authorized to make Borrowings hereunder.

7.04. No Conflicts or Consents. The execution and delivery by the various
Restricted Persons of the Loan Documents to which each is a party, the
performance by each of its obligations under such Loan Documents, and the
consummation of the transactions contemplated by the various Loan Documents, do
not and will not conflict with any provision of (A) any Law, (B) the
Organizational Documents of any Restricted Person, (C) the material debt
agreements listed on Schedule 7.04 hereto or (D) any agreement, judgment,
license, order or permit applicable to or binding upon any Restricted Person,
unless with respect to clause (A) and clause (D) above such conflict would not
reasonably be expected to have a Material Adverse Effect, or result in the
acceleration of any Indebtedness owed by any Restricted Person which would
reasonably be expected to have a Material Adverse Effect, or result in or
require the creation of any Lien upon any assets or properties of any Restricted
Person which would reasonably be expected to have a Material Adverse Effect,
except as expressly contemplated or permitted in the Loan Documents. Except as
expressly contemplated in the Loan Documents no consent, approval, authorization
or order of, and no notice to or filing with, any Governmental Authority or
third party is required in connection with the execution, delivery or
performance by any Restricted Person of any Loan Document or to consummate any
transactions contemplated by the Loan Documents, unless failure to obtain such
consent, approval, authorization or order or provide such notice or filing would
not reasonably be expected to have a Material Adverse Effect.

 

40



--------------------------------------------------------------------------------

7.05. Enforceable Obligations. This Agreement is, and the other Loan Documents
when duly executed and delivered will be, legal, valid and binding obligations
of each Restricted Person which is a party hereto or thereto, enforceable in
accordance with their terms except as such enforcement may be limited by
applicable Debtor Relief Laws.

7.06. Full Disclosure. No certificate, statement or other information delivered
herewith or heretofore by any Restricted Person to any Lender in connection with
the negotiation of this Agreement or in connection with any transaction
contemplated hereby contains any untrue statement of a material fact or when
taken together with all reports, statements, schedules and other information
included in filings made by the Borrower and its Subsidiaries with the SEC
(collectively, “SEC Filings”) omits to state any material fact known to any
Restricted Person (other than industry-wide risks normally associated with the
types of businesses conducted by Restricted Persons) necessary to make the
statements contained herein or therein not misleading as of the date made or
deemed made. There is no fact known to any Restricted Person (other than
industry-wide risks normally associated with the types of businesses conducted
by Restricted Persons) that has not been disclosed in the SEC Filings or a
Disclosure Report to each Lender in writing which would reasonably be expected
to have a Material Adverse Effect.

7.07. Litigation. Except as disclosed in the SEC Filings or in the Disclosure
Schedule or a Disclosure Report there are no actions, suits or legal, equitable,
arbitrative or administrative proceedings pending, or to the knowledge of any
Restricted Person threatened, against any Restricted Person before any
Governmental Authority which would reasonably be expected to have a Material
Adverse Effect, and there are no outstanding judgments, injunctions, writs,
rulings or orders by any such Governmental Authority against any Restricted
Person which would reasonably be expected to have a Material Adverse Effect.

7.08. ERISA Plans and Liabilities. All ERISA Plans and Multiemployer Plans
existing as of the date hereof are listed in the Disclosure Schedule. Except as
disclosed in the Disclosure Schedule, in the SEC Filings or a Disclosure Report,
no Termination Event when taken together with all other Termination Events,
would reasonably be expected to have a Material Adverse Effect. Except as set
forth in the Annual Report on Form 10K or the Quarterly Report on Form 10Q of
the Borrower filed with the SEC, (i) no “at-risk status” (as defined in
Section 430(i)(4) of the Internal Revenue Code) exists with respect to any ERISA
Plan, whether or not waived by the Secretary of the Treasury or his delegate,
(ii) the total amount of withdrawal liability that would be incurred by all
ERISA Affiliates upon their complete withdrawal from all Multiemployer Plans
would not reasonably be expected to exceed the Threshold Amount, and (iii) the
total present value of all unfunded benefit liabilities within the meaning of
Title IV of ERISA of all ERISA Plans (based upon the actuarial assumptions used
to fund each such ERISA Plan) did not, as of the respective annual valuation
dates for the most recently ended plan year of each such ERISA Plan, exceed the
Threshold Amount.

7.09. Environmental and Other Laws. Except as disclosed in the Disclosure
Schedule, Restricted Persons are conducting their businesses in material
compliance with all applicable Laws, including Environmental Laws, and have and
are in compliance with all licenses and permits required under any such Laws,
unless failure to so comply would not reasonably be expected to have a Material
Adverse Effect; none of the operations or properties of any Restricted Person is
the subject of federal, state, provincial, tribal, local or foreign
investigation evaluating whether any material remedial action is needed to
respond to a release of any Hazardous Materials into the environment or to the
improper storage or disposal (including storage or disposal at offsite
locations) of any Hazardous Materials, unless such remedial action would not
reasonably be expected to have a Material Adverse Effect; and no Restricted
Person (and to the best knowledge of the Borrower, no other Person) has filed
any notice under any Law indicating that any Restricted Person is responsible
for the improper release into the environment, or the improper storage or
disposal, of any material amount of any Hazardous Materials or

 

41



--------------------------------------------------------------------------------

that any Hazardous Materials have been improperly released, or are improperly
stored or disposed of, upon any property of any Restricted Person, unless such
release, storage or disposal would not reasonably be expected to have a Material
Adverse Effect.

7.10. Material Subsidiaries. As of the date hereof, the Borrower does not have
any Material Subsidiary except those listed in the Disclosure Schedule, and the
Borrower owns, directly or indirectly, the equity interest in each of its
Material Subsidiaries which is indicated in the Disclosure Schedule.

7.11. Use of Proceeds; Margin Stock. The proceeds of the Loans will be used to
consummate the Acquisition and to pay related fees and expenses, and not in
contravention of any Law or of any Loan Document. The Borrower is not engaged or
will not engage, principally or as one of its important activities, in extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Reg U).

7.12. Government Regulation. No Restricted Person owing Obligations is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.

7.13. Solvency. Upon giving effect to the Borrower’s incurrence of the Loans
hereunder and the issuance of the Notes, the execution of each Loan Document by
the Borrower and the consummation of the Transactions (including the
transactions contemplated hereby), the Borrower will be solvent (as such term is
used in applicable bankruptcy, liquidation, receivership, insolvency or similar
Laws).

7.14. No Material Adverse Effect. There has been no event or circumstance since
the date of the Audited Financial Statements that has had or would be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

7.15. OFAC. Neither the Borrower nor any Subsidiary of the Borrower, nor any
director or officer of the Borrower or Subsidiary of the Borrower, (i) is, or is
owned or controlled by a Person that is, currently the target of any Sanctions,
or (ii) is located, organized or residing in any Designated Jurisdiction. No
Loan, nor the proceeds from any Loan, has been or will be used by the Borrower,
directly or indirectly, or lent, contributed, provided or otherwise made
available by the Borrower to fund any activity or business in or with any
Designated Jurisdiction or with any Person that is the target of any Sanctions,
including any Person on the SDN List, or that would cause a violation of the
Sanctions by any Person participating in the Loans (whether as lender,
underwriter, advisor, investor, or otherwise).

7.16. Anti-Corruption. No part of the proceeds of the Loans will be used by the
Borrower directly or indirectly for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder (the “FCPA”).

7.17. Money Laundering and Counter-Terrorist Financing Laws. The Borrower and
each Subsidiary of the Borrower is in compliance in all material respects with
the Act, to the extent applicable.

 

42



--------------------------------------------------------------------------------

ARTICLE 8.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or
interest thereon or fee owed hereunder shall remain unpaid or unsatisfied, the
Borrower shall, and shall cause each applicable Restricted Subsidiary to, comply
with the following covenants:

8.01. Payment and Performance. The Borrower will pay all amounts due and payable
by it under the Loan Documents in accordance with the terms thereof and will
observe, perform and comply with every covenant and term in the Loan Documents
applicable to it. The Borrower will cause each other Restricted Person to
observe, perform and comply with every such term and covenant in any Loan
Document applicable to it.

8.02. Books, Financial Statements and Reports. Each Restricted Person will at
all times maintain full and accurate books of account and records. The Borrower
will furnish the following statements and reports to the Administrative Agent at
the Borrower’s expense:

(a) Within five (5) Business Days of being filed with the SEC, and in any event
within ninety (90) days after the end of each Fiscal Year, complete consolidated
financial statements of the Borrower together with all notes thereto, prepared
in reasonable detail in accordance with GAAP, together with an unqualified
opinion, based on an audit using generally accepted auditing standards, by KPMG,
or other independent certified public accountants selected by the Borrower and
reasonably acceptable to the Administrative Agent, stating that such
consolidated financial statements have been so prepared. These financial
statements shall contain a consolidated balance sheet as of the end of such
Fiscal Year and consolidated statements of earnings, of cash flows, and of
changes in owners’ equity for such Fiscal Year, each setting forth in
comparative form the corresponding figures for the preceding Fiscal Year. In
addition, together with each such set of financial statements, the Borrower will
furnish to the Administrative Agent a Compliance Certificate signed by a
Responsible Officer of the Borrower, stating that such financial statements are
accurate and complete, stating that such Person has reviewed or caused to be
reviewed the Loan Documents, containing all calculations required to be made to
show compliance or non-compliance with the provisions of Section 9.08 at the end
of such Fiscal Quarter, and further stating that to such Person’s best knowledge
there is no condition or event at the end of such Fiscal Year or at the time of
such certificate which constitutes a Default or, if a Default exists, specifying
the nature and period of existence of any such condition or event.

(b) Within five (5) Business Days of being filed with the SEC, and in any event
within forty-five (45) days after the end of each Fiscal Quarter, beginning with
the Fiscal Quarter ending on March 31, 2014, the Borrower’s consolidated and
consolidating balance sheet and income statement as of the end of such Fiscal
Quarter and a consolidated statement of cash flows for the period from the
beginning of the then current Fiscal Year to the end of such Fiscal Quarter, all
in reasonable detail and prepared in accordance with GAAP, subject to changes
resulting from normal year-end adjustments. In addition the Borrower will,
together with each such set of financial statements, furnish a Compliance
Certificate signed by a Responsible Officer of the Borrower stating that such
financial statements are accurate and complete (subject to normal year-end
adjustments), stating that such Person has reviewed or caused to be reviewed the
Loan Documents, containing all calculations required to be made by the Borrower
to show compliance or non-compliance with the provisions of Section 9.08 and
further stating that to such Person’s best knowledge there is no condition or
event at the end of such Fiscal Quarter or at the time of such certificate which
constitutes a Default or if a Default exists, specifying the nature and period
of existence of any such condition or event.

 

43



--------------------------------------------------------------------------------

(c) Promptly upon their becoming available, copies of all financial statements,
reports, notices and proxy statements sent by the Borrower to its stockholders
and all registration statements, periodic reports and other statements and
schedules filed by the Borrower with any securities exchange, the SEC or any
similar Governmental Authority, including any information or estimates with
respect to the Borrower’s oil and gas business (including its exploration,
development and production activities) which are required to be furnished in the
Borrower’s annual report pursuant to Sections 13 or 15(d) of the Securities
Exchange Act of 1934, as amended.

Documents required to be delivered pursuant to this Section 8.02 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and, if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 12.02; or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent and each
Lender of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the Compliance
Certificates required by this Section 8.02 to the Administrative Agent. Except
for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger may make available to the Lenders materials and/or information provided
by or on behalf of the Borrower hereunder (collectively, “Borrower Materials”)
by posting the Borrower Materials on Debt Domain, IntraLinks, Syndtrak or
another similar electronic system (the “Platform”) and (b) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Borrower or its Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market related activities with respect to such Person’s
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger and the Lenders to treat the Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent the Borrower Materials constitute
Information, they shall be treated as set forth in Section 12.10); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) the Administrative
Agent and the Arranger shall be entitled to treat the Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.” Notwithstanding any provision or
implication herein to the contrary, no Borrower shall be under any obligation to
mark the Borrower Materials “PUBLIC”.

 

44



--------------------------------------------------------------------------------

The Borrower shall be deemed to have satisfied their respective obligations
hereunder to provide notices and information to the Lenders by providing such
notices and information to the Administrative Agent for distribution to the
Lenders.

8.03. Other Information and Inspections. Each Restricted Person will furnish to
each Lender any information which Administrative Agent may from time to time
reasonably request concerning any covenant, provision or condition of the Loan
Documents or any matter in connection with such Persons’ businesses and
operations. Each Restricted Person will permit representatives appointed by the
Administrative Agent (including independent accountants, auditors, agents, and
attorneys) to visit and inspect upon prior written notice during normal business
hours, at the Administrative Agent’s expense (except during the continuance of
an Event of Default), any of such Restricted Person’s property, including its
books of account, other books and records, and any facilities or other business
assets, and to make extra copies therefrom and photocopies and photographs
thereof, and to write down and record any information such representatives
obtain, and each Restricted Person shall permit Administrative Agent or its
representatives to investigate and verify the accuracy of the information
furnished to the Administrative Agent or any Lender in connection with the Loan
Documents and to discuss all such matters with its officers, employees and
representatives; provided that unless an Event of Default shall have occurred
and be continuing, inspections of facilities and business assets (other than
books and records) shall occur no more frequently than twice per calendar year.

8.04. Notice of Material Events. The Borrower will promptly notify each Lender
in writing, stating that such notice is being given pursuant to this Agreement,
of:

(a) the occurrence of any event which would have a Material Adverse Effect;

(b) the occurrence of any Default;

(c) the acceleration of the maturity of any Indebtedness for borrowed money owed
by any Restricted Person having a principal balance of more than $150,000,000,
or of any default by any Restricted Person under any indenture, mortgage,
agreement, contract or other instrument to which any of them is a party or by
which any of them or any of their properties is bound, if such default would
have a Material Adverse Effect;

(d) the occurrence of any Termination Event which could reasonably be expected
to cause (i) the total amount of withdrawal liability that would be incurred by
all ERISA Affiliates upon their complete withdrawal from all Multiemployer Plans
to exceed the Threshold Amount, or (ii) the aggregate amount of unfunded
liabilities with respect to ERISA Plans to exceed the Threshold Amount;

(e) any claim that has a reasonable possibility of resulting in liability equal
to or greater than the Threshold Amount, any notice under any Environmental Laws
that has a reasonable possibility of resulting in liability which exceeds such
amount, or any other material adverse claim asserted against any Restricted
Person or with respect to any Restricted Person’s properties;

(f) the filing of any suit or proceeding against any Restricted Person which
might reasonably be expected to have a Material Adverse Effect;

(g) any announcement by Moody’s or S&P of any change in the Debt Rating; and

(h) any change in its Fiscal Year.

 

45



--------------------------------------------------------------------------------

8.05. Maintenance of Properties. Each Restricted Person will maintain, preserve,
protect, and keep all property used or useful in the conduct of its business in
good condition, and will from time to time make all repairs, renewals and
replacements needed to enable the business and operations carried on in
connection therewith to be promptly and advantageously conducted at all times
except to the extent failure to do so would not reasonably be expected to have a
Material Adverse Effect.

8.06. Maintenance of Existence and Qualifications. Subject to Section 9.03, the
Borrower will maintain and preserve its existence; each other Restricted Person
will maintain and preserve its existence except to the extent the failure to do
so would not reasonably be expected to result in a Material Adverse Effect; and
each Restricted Person will maintain its rights and franchises in full force and
effect except to the extent the failure to do so would not reasonably be
expected to result in a Material Adverse Effect and will qualify to do business
in all states or jurisdictions where the failure so to qualify will have a
Material Adverse Effect.

8.07. Payment of Taxes, etc. Each Restricted Person will timely file all
required tax returns; timely pay all taxes, assessments, and other governmental
charges or levies imposed upon it or upon its income, profits or property; and
maintain appropriate accruals and reserves for all of the foregoing in
accordance with GAAP. Each Restricted Person may, however, delay paying or
discharging any of the foregoing so long as (i) it is in good faith contesting
the validity thereof by appropriate proceedings and has set aside on its books
adequate reserves therefor, or (ii) the failure to pay or discharge such tax (or
file any return with respect thereto) would not reasonably be expected to result
in a Lien that would violate Section 9.02.

8.08. Insurance. Each Restricted Person will keep or cause to be kept insured in
accordance with industry standards by financially sound and reputable insurers,
its surface equipment and other property of a character usually insured by
similar Persons engaged in the same or similar businesses.

8.09. Compliance with Law. Each Restricted Person will conduct its business and
affairs in compliance with all Laws applicable thereto except to the extent
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

8.10. Environmental Matters.

(a) Each Restricted Person will comply in all material respects with all
Environmental Laws now or hereafter applicable to such Restricted Person, as
well as all contractual obligations and agreements with respect to environmental
remediation or other environmental matters, and shall obtain, at or prior to the
time required by applicable Environmental Laws, all environmental, health and
safety permits, licenses and other authorizations necessary for its operations
and will maintain such authorizations in full force and effect, unless such
failure to so comply would not reasonably be expected to have a Material Adverse
Effect.

(b) The Borrower will promptly furnish to the Administrative Agent all written
notices of violation, orders, claims, citations, complaints, penalty
assessments, suits or other proceedings received by the Borrower, or of which it
has notice, pending or threatened against any Restricted Person, by any
Governmental Authority with respect to any alleged violation of or
non-compliance with any Environmental Laws or any permits, licenses or
authorizations in connection with its ownership or use of its properties or the
operation of its business which has a reasonable possibility of resulting in a
liability or claim in excess of the Threshold Amount.

8.11. Use of Proceeds. The Borrower shall use the proceeds of the Loans to
consummate the Acquisition and to pay related fees and expenses, and not in
contravention of any Law or of any Loan Document. If proceeds of the Loans are
used for a purpose which is governed by Reg U, the Borrower shall comply with
Reg U in all respects.

 

46



--------------------------------------------------------------------------------

8.12. Additional Guarantors. To the extent the Borrower designates any Domestic
Subsidiary as a guarantor under the Existing Credit Agreement (or the credit
facility or related credit facilities that refinance or replace at least a
majority of the commitments outstanding at the time of the refinancing or
replacement of the Existing Credit Agreement), it shall cause such Domestic
Subsidiary to (a) become a Guarantor hereunder by executing and delivering to
the Administrative Agent a guaranty substantially in the form of the Guaranty or
such other document as the Administrative Agent shall deem appropriate for such
purpose, and (b) deliver to the Administrative Agent, with respect to such
Guarantor, documents of the types referred to in clauses (iii) and (iv) of
Section 6.01(a) and favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in the preceding clause (a)),
all in form, content and scope reasonably satisfactory to the Administrative
Agent.

ARTICLE 9.

NEGATIVE COVENANTS OF BORROWERS

So long as any Lender shall have any Commitment hereunder, any Loan or interest
thereon or any fee hereunder shall remain unpaid or unsatisfied, the Borrower
shall not, nor shall it permit any Restricted Subsidiary to, directly or
indirectly:

9.01. Indebtedness. No Restricted Subsidiary will in any manner owe or be liable
for Indebtedness except:

(a) the Obligations;

(b) capital lease obligations (excluding oil, gas or mineral leases) entered
into in the ordinary course of such Restricted Subsidiary’s business in arm’s
length transactions on market terms (including rate) and conditions in all
respects, provided that such capital lease obligations required to be paid in
any Fiscal Year do not in the aggregate exceed $100,000,000 for all Restricted
Subsidiaries;

(c) unsecured Indebtedness owed among the Borrower and its Subsidiaries,
excluding any Indebtedness owed by a Restricted Subsidiary to an Unrestricted
Subsidiary that has been transferred, assigned or pledged to a Person other than
the Borrower or a Subsidiary of the Borrower; provided that Indebtedness owed by
any such Subsidiary to the Borrower may be secured by any and all assets of such
Subsidiary;

(d) guaranties by one Restricted Subsidiary of liabilities owed by another
Restricted Person, if such liabilities either are not Indebtedness or are
allowed under subsections (a), (b) or (c) of this Section 9.01;

(e) Indebtedness of the Restricted Subsidiaries for plugging and abandonment
bonds or for letters of credit issued in place thereof which are required by
regulatory authorities in the area of operations, and Indebtedness of the
Restricted Subsidiaries for other bonds or letters of credit which are required
by such regulatory authorities with respect to other normal oil and gas
operations;

(f) non-recourse Indebtedness as to which no Restricted Person provides any
guaranty or credit support of any kind (including any undertaking, guarantee,
indemnity, agreement or instrument that would constitute Indebtedness) or is
directly or indirectly liable (as a guarantor or otherwise); provided, that
after giving effect to such Indebtedness outstanding from time to time, the
Borrower is not in violation of Section 9.08;

 

47



--------------------------------------------------------------------------------

(g) [Reserved]

(h) Acquired Debt;

(i) Indebtedness under Swap Contracts;

(j) Indebtedness relating to the surety bond and letter of credit obligations
(including replacements thereof) listed on the Disclosure Schedule and
Indebtedness relating to the undrawn amount of surety bonds and letters of
credit (exclusive of the surety bonds and letter of credit obligations listed on
the Disclosure Schedule and replacements thereof) incurred in the ordinary
course of business not to exceed 2% of Consolidated Assets at any time;

(k) Indebtedness owed by Devon Financing LLC, including Indebtedness of Devon
Financing LLC with respect to guaranties of Indebtedness of the Borrower, to the
extent the Borrower is in compliance with the terms of Section 9.08 at the time
such guaranties are executed and delivered, provided that the Devon Financing
LLC Guaranty remains valid, binding and enforceable obligations of Devon
Financing LLC or, if the Devon Financing LLC Guaranty has been terminated, a
replacement guaranty agreement on the same terms is executed by Devon Financing
LLC and delivered to the Administrative Agent, pursuant to this Agreement (along
with documents with respect to Devon Financing LLC similar to those specified in
clauses (iii) and (iv) of Section 6.01(a));

(l) Indebtedness outstanding on the Effective Date or thereafter incurred
pursuant to funding commitments in existence on the Effective Date and listed in
the Disclosure Schedule, as the same may be amended, supplemented or modified
from time to time or extended, renewed, restructured, refinanced or replaced, so
long as no Restricted Subsidiary increases (except for the purpose of paying any
prepayment premium or any fees and expenses incurred in connection with such
extension, renewal, restructuring, refinancing or replacement) the aggregate
principal amount thereof for which such Restricted Subsidiary (or any other
Restricted Subsidiary) is then or may thereafter become liable;

(m) Indebtedness of Restricted Subsidiaries that are Guarantors to the extent
the Borrower is in compliance with the terms of Section 9.08 at the time such
Indebtedness is incurred;

(n) Indebtedness of the Restricted Subsidiaries owed to a Guarantor arising
under securities purchase or repurchase agreements between such Persons, which
relate to securities evidencing equity interests in the Subsidiaries;

(o) Indebtedness of the Crosstex Entities that is nonrecourse to the Borrower or
any of its Restricted Subsidiaries (other than to the Crosstex Entities), as the
same may be amended, supplemented or modified from time to time or extended,
renewed, restructured, refinanced or replaced; and

(p) miscellaneous items of Indebtedness of all Restricted Subsidiaries not
otherwise permitted in subsections (a) through (o) which do not exceed at any
one time an aggregate outstanding amount equal to the greater of $800,000,000
and five percent (5%) of Consolidated Net Worth determined as of the end of the
most recent Fiscal Quarter.

9.02. Limitation on Liens. Except for Permitted Liens, no Restricted Person will
create, assume or permit to exist any Lien upon any of the properties or assets
which it now owns or hereafter acquires.

 

48



--------------------------------------------------------------------------------

9.03. Fundamental Changes. The Borrower shall not liquidate or dissolve,
consolidate with or merge or amalgamate with or into any other Person or convey,
transfer or lease its properties and assets substantially as an entirety unless:

(a) (i) in the case of a merger or amalgamation, the Borrower is the surviving
entity; or

(b) the Person formed by such consolidation or into which the Borrower is merged
or the Person which acquires by conveyance or transfer, or which leases, the
properties and assets of the Borrower substantially as an entirety shall be a
corporation, partnership, limited liability company or trust, shall (x) be
organized and existing under the laws of the United States of America, any state
thereof or the District of Columbia, (y) (A) have non-credit enhanced, senior
unsecured long-term Indebtedness rated “investment grade” by S&P or Moody’s (or,
in the event the Borrower did not have non-credit enhanced, senior unsecured
long-term Indebtedness rated “investment grade” by S&P or Moody’s immediately
preceding such transaction, such Person shall have non-credit enhanced, senior
unsecured long-term Indebtedness that is not rated lower by S&P or Moody’s than
S&P’s or Moody’s ratings, respectively, of the Borrower’s non-credit enhanced,
senior unsecured long-term Indebtedness immediately preceding such transaction),
or (B) (1) have been formed solely for the purpose of effecting a change in the
domicile of the Borrower by merger and (2) after giving effect to such merger,
satisfy the requirements of clause (y)(A), and (z) expressly assume, by an
agreement supplemental hereto, executed and delivered to the Administrative
Agent, in form reasonably satisfactory to the Administrative Agent, the
obligations of the Borrower hereunder, including the due and punctual payment of
the principal of and interest on all the Loans and the performance of every
covenant of this Agreement on the part of the Borrower to be performed or
observed; and

(c) immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing.

9.04. [Reserved]

9.05. Transactions with Affiliates. No Restricted Person will engage in any
material transaction with any of its Affiliates on terms which are less
favorable in any material respect to it than those which would have been
obtainable at the time in arm’s-length dealing with Persons other than such
Affiliates, provided that such restriction shall not apply to transactions among
the Borrower and its Subsidiaries (including such transactions among such
Subsidiaries).

9.06. Sanctions. Permit any Loan or the proceeds of any Loan, directly or
indirectly, to be used, lent, contributed or otherwise made available by the
Borrower to fund any activity or business in or with any Designated Jurisdiction
or with any Person that is the target of any Sanctions, including any Person on
the SDN List, or that would cause a violation of the Sanctions by any Person
participating in the Loans (whether as lender, underwriter, advisor, investor,
or otherwise).

9.07. Prohibited Contracts. Except as expressly provided in the Loan Documents
and documents and instruments evidencing or governing Acquired Debt, no
Restricted Person will, directly or indirectly, enter into any Contractual
Obligation (other than this Agreement, any other Loan Document, the Bridge
Credit Facility, any documentation evidencing the 2013 Notes, the Existing
Credit Agreement and any replacements, renewals, refinancings of any of the
foregoing that do not impose more restrictive limitations, taken as a whole)
that limits the ability of any Subsidiary to make Restricted Payments to the
Borrower or otherwise to transfer property to the Borrower, other than any
limitation which would not be reasonably expected to materially impair the
ability of the Borrower to perform its monetary obligations hereunder.

 

49



--------------------------------------------------------------------------------

9.08. Funded Debt to Total Capitalization. The ratio of the Borrower’s
Consolidated Total Funded Debt to the Borrower’s Total Capitalization will not
exceed sixty-five percent (65%) at the end of any Fiscal Quarter.

ARTICLE 10.

EVENTS OF DEFAULT AND REMEDIES

10.01. Events of Default. Each of the following events constitutes an Event of
Default under this Agreement:

(a) The Borrower or any Guarantor fails to pay any principal component of any
Obligation payable by it when due and payable or fails to pay any interest
thereon or fee payable by it within three (3) Business Days after the date when
due and payable or fails to pay any other Obligation within ten (10) Business
Days after the date when due and payable, whether at a date for the payment of a
fixed installment or as a contingent or other payment becomes due and payable or
as a result of acceleration or otherwise;

(b) Any “default” or “event of default” occurs under any Loan Document which
defines either such term, and the same is not remedied within the applicable
period of grace (if any) provided in such Loan Document;

(c) Any Restricted Person fails (other than as referred to in subsections (a) or
(b) above) to (i) duly comply with Section 8.11 of this Agreement or (ii) duly
observe, perform or comply with any other covenant, agreement, condition or
provision of any Loan Document, and such failure remains unremedied for a period
of thirty (30) days after notice of such failure is given by the Administrative
Agent to the Borrower;

(d) Any representation or warranty previously, presently or hereafter made in
writing by or on behalf of any Restricted Person (i) in any Loan Document, any
Request for Loan or the most recent Compliance Certificate delivered to the
Administrative Agent, or (ii) in any other document furnished at any time under
or in connection herewith or therewith that specifically states therein that
such representations and warranties are being made for the benefit of the
Lenders and the Administrative Agent, shall (in the case of any representation
or warranty described in clause (i) or (ii) immediately preceding) prove to have
been false or incorrect in any material respect on any date on or as of which
made, provided that if such falsity or lack of correctness is capable of being
remedied or cured within a 30-day period, the Borrower shall (subject to the
other provisions of this Section 10.01) have a period of 30 days after written
notice thereof has been given to the Borrower by the Administrative Agent within
which to remedy or cure such falsity or lack of correctness; or this Agreement,
any Note, or Guaranty executed by any Guarantor is asserted to be or at any time
ceases to be valid, binding and enforceable in any material respect as warranted
in Section 7.05 for any reason other than its release or subordination by the
Administrative Agent;

(e) Any Restricted Person (i) fails to duly pay any Indebtedness in an aggregate
amount in excess of $150,000,000 constituting principal or interest owed by it
with respect to borrowed money or money otherwise owed under any note, bond, or
similar instrument, or (ii) breaches or defaults in the performance of any
agreement or instrument by which any such Indebtedness is issued, evidenced,
governed, or secured, other than a breach or default described in clause
(i) above, and any such failure, breach or default under this clause
(ii) results in the acceleration of such Indebtedness, or (iii) any Event of
Default (as defined in the Existing Credit Agreement) shall have occurred and be
continuing; provided that notwithstanding any provision of this subsection
(e) to the contrary, to the extent that the terms of any such agreement or
instrument governing the sale, pledge or disposal of Margin Stock or utilization
of

 

50



--------------------------------------------------------------------------------

the proceeds of such Indebtedness in connection therewith would result in such
acceleration and in a Default or an Event of Default under this Agreement, and
would cause this Agreement or any Loan to be subject to the margin requirements
or any other restriction under Reg U, then such acceleration shall not
constitute a Default or Event of Default under this subsection (e);

(f) Either of the following occurs: (i) a Termination Event occurs and the total
amount of withdrawal liability that would be incurred by all ERISA Affiliates
upon their complete withdrawal from all Multiemployer Plans would reasonably be
expected to exceed the Threshold Amount, or (ii) a Termination Event occurs and
the total present value of all unfunded benefit liabilities within the meaning
of Title IV of ERISA of all ERISA Plans (based upon the actuarial assumptions
used to fund each such Plan) would reasonably be expected to exceed the
Threshold Amount;

(g) Any Change of Control occurs;

(h) The Borrower, any Guarantor or any other Restricted Person having assets
with a book value equal to or greater than the Threshold Amount:

(i) institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property
having a book value equal to or greater than the Threshold Amount is instituted
without the consent of such Person and continues undismissed or unstayed for 60
calendar days, or an order for relief is entered in any such proceeding; or

(ii) becomes unable or admits in writing its inability or fails generally to pay
its debts as they become due; or

(iii) suffers a writ or warrant of attachment or similar process to be issued by
any Governmental Authority against all or any part of its property having a book
value equal to or greater than the Threshold Amount, and such writ or warrant of
attachment or any similar process is not stayed or released within 30 days after
the entry or levy thereof or after any stay is vacated or set aside; or

(iv) there is entered against any such Person a final judgment or order for the
payment of money in an aggregate amount that exceeds (x) the valid and
collectible insurance in respect thereof or (y) the amount of an indemnity with
respect thereto reasonably acceptable to the Required Lenders by the Threshold
Amount or more, unless the same is discharged within thirty days after the date
of entry thereof or an appeal or appropriate proceeding for review thereof is
taken within such period and a stay of execution pending such appeal is
obtained.

10.02. Remedies Upon Event of Default. If any Event of Default occurs and is
continuing after the Closing Date, the Administrative Agent shall, at the
request of, or may, with the consent of, the Required Lenders, take any or all
of the following actions:

(a) [Reserved];

 

51



--------------------------------------------------------------------------------

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) [Reserved]; and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, in each case without further act of the Administrative Agent or any
Lender.

10.03. [Reserved]

10.04. Application of Funds Received from the Borrower. After the exercise of
remedies provided for in Section 10.02 (or after the Loans have automatically
become immediately due and payable), any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article 5) payable to the Administrative Agent in its capacity as
such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article 5), ratably
among them in proportion to the amounts described in this clause Second payable
to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

10.05. Application of Funds Received under Guaranties. All amounts received by
the Administrative Agent or any Lender under the Devon Financing LLC Guaranty or
any other Guaranty shall be applied to the Obligations in the order provided in
Section 10.04.

 

52



--------------------------------------------------------------------------------

ARTICLE 11.

ADMINISTRATIVE AGENT

11.01. Appointment and Authority. Each of the Lenders hereby irrevocably
appoints MSSF to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders, and the
Borrower shall not have rights as third party beneficiaries of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

11.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

11.03. Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of their respective
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.02 and 12.01) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable

 

53



--------------------------------------------------------------------------------

judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Borrower or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article 6 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

11.04. Reliance by the Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

11.05. Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

11.06. Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States, which at all times other than during the
existence of an Event of Default shall be selected by the Borrower in its
reasonable discretion in consultation with the Required Lenders. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the

 

54



--------------------------------------------------------------------------------

Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and appoint a successor,
which at all times other than during the existence of an Event of Default shall
be selected by the Borrower in its reasonable discretion in consultation with
the Required Lenders. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 5.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 11.08 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

11.07. Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

11.08. Indemnification of Administrative Agent, Etc. Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand the Administrative Agent or any Agent-Related Person (to the extent
not reimbursed by or on behalf of any Loan Party and without limiting the
obligation of any Loan Party to do so), pro rata, and hold harmless each
Agent-Related Person from and against any and all Indemnified Liabilities
incurred by it, provided, however, that no Lender shall be liable for the
payment to any Agent-Related Person of any portion of such

 

55



--------------------------------------------------------------------------------

Indemnified Liabilities to the extent determined in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from such
Agent-Related Person’s own gross negligence or willful misconduct; provided,
however, that no action taken by the Administrative Agent in accordance with the
directions of the Required Lenders, shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrower. The undertaking in
this Section shall survive termination of the Commitments, the payment of all
other Obligations and the resignation of the Administrative Agent. As used in
this Section 11.08, “Indemnified Liabilities” means, collectively, “Indemnified
Liabilities” as defined in Section 12.05 and Section 12.06.

11.09. Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 4.02 and 12.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 4.02 and 12.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

11.10. Guaranty Matters. The Lenders irrevocably authorize the Administrative
Agent to release, and the Administrative Agent shall release, any Guarantor from
its obligations under its Guaranty if such Guarantor ceases to be a guarantor
under the Existing Credit Agreement. Upon request by the Administrative Agent at
any time, the Required Lenders will confirm in writing the Administrative
Agent’s authority to release such Guarantor from its obligations under the
applicable Guaranty pursuant to this Section 11.10.

 

56



--------------------------------------------------------------------------------

11.11. Arrangers and Managers. None of the Persons identified on the cover page
or signature pages of this Agreement as a “sole lead arranger”, “sole
bookrunner”, “documentation agent” or “managing agent” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than, in the case of any such Person that is also a Lender, those applicable to
all Lenders, as such. Without limiting the foregoing, none of the Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

ARTICLE 12.

MISCELLANEOUS

12.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document (other than the Fee Letter), and no consent
to any departure by the Borrower or any other Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided that no such amendment, waiver or consent shall:

(a) [reserved];

(b) extend or increase the Commitment of any Lender without the written consent
of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest or fees due to any Lender or any scheduled or
mandatory reduction of any Lender’s Commitments hereunder or under any other
Loan Document without the written consent of such Lender;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan owed to any Lender, or (subject to clause (ii) of the second proviso to
this Section 12.01) any fees or other amounts payable hereunder or under any
other Loan Document to any Lender without the written consent of such Lender;
provided, however, that only the consent of the Required Lenders shall be
necessary to waive or amend any obligation of the Borrower to pay interest at
the rate provided herein for past due Obligations;

(e) change Section 4.06, Section 10.04 or Section 10.05 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender directly affected thereby;

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; or

(g) release a Guarantor from its Guaranty without the written consent of each
Lender, unless expressly permitted by Section 11.10 or the other Loan Documents;
or

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) the Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto and (iii) no amendment, waiver or consent hereunder may affect
one Tranche of the Lenders’ Loans or

 

57



--------------------------------------------------------------------------------

Commitments more adversely vis-a-vis the other Tranche without the consent of
the Lenders having more than a majority interest of the outstanding principal of
Loans and Commitments of such adversely affected Tranche. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of such Lender may not be increased or extended without the consent
of such Lender, (y) the principal owing to such Lender may not be reduced or the
final maturity thereof extended without the consent of such Lender, and (z) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

12.02. Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing and shall be delivered
by hand or overnight courier service (including by facsimile transmission). All
such written notices shall be mailed certified or registered mail, faxed or
delivered to the applicable address, facsimile number or (subject to
subsection (c) below) electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to the Borrower or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 12.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower) or to such other address, facsimile number, electronic mail address or
telephone number as shall be designated by such party in a notice to the
Borrower and the Administrative Agent.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article 2 if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

 

58



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of the Agent-Related Persons
(collectively, the “Agent Parties”), or any other Indemnitee have any liability
to the Borrower, any other Lender or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of any transmission of the Borrower Materials or other
information related to this Agreement or any other Loan Document through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final judgment
to have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party or other
Indemnitee have any liability to the Borrower any other Lender or any other
Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to the Borrower Materials that are not
made available through the “Public Side Information” portion of the Platform and
that may contain material non-public information with respect to the Borrower or
its securities for purposes of United States Federal or state securities laws.

(e) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually-signed originals and shall be binding on all Loan Parties, the
Administrative Agent and the Lenders. The Administrative Agent may

 

59



--------------------------------------------------------------------------------

also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.

(f) Reliance by the Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify each Agent-Related Person and
each Lender from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on its behalf.
All telephonic notices to and other communications with the Administrative Agent
may be recorded by the Administrative Agent, and each of the parties hereto
hereby consents to such recording.

12.03. No Waiver; Cumulative Remedies; Enforcement.

(a) No failure by any Lender or the Administrative Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 12.11 (subject to the terms of
Section 4.06), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 10.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 4.06, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

12.04. Attorney Costs and Expenses. The Borrower agrees (a) to pay or reimburse
the Administrative Agent for all reasonable and documented out-of-pocket costs
and expenses incurred in connection with the development, preparation,
negotiation and execution of this Agreement and the other Loan Documents and any
amendment, waiver, consent or other modification of the provisions hereof and
thereof (whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all reasonable Attorney Costs (but
not other costs of legal counsel), and (b) to pay or reimburse the
Administrative Agent and each Lender for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Agreement or the other Loan Documents (including all such costs and expenses
incurred during any “workout” or restructuring in respect of the Obligations and
during any

 

60



--------------------------------------------------------------------------------

legal proceeding, including any proceeding under any Debtor Relief Law),
including all reasonable Attorney Costs and Workout Attorney Costs (but no other
costs of legal counsel). All amounts due under this Section 12.04 shall be
payable within 30 Business Days after demand therefor (except to the extent
payable on the Effective Date or the Closing Date, as applicable). The
agreements in this Section shall survive the termination of the Commitments and
repayment of all other Obligations. As used in this section, “Workout Attorney
Costs” means all fees, expenses and disbursements of one law firm for MSSF, and
one other law firm for the other Lenders, if they deem reasonably necessary;
provided that if Required Lenders reasonably determine that a conflict of
interest exists with respect to any of such law firms, one additional law firm
selected by Required Lenders.

12.05. Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless the Administrative Agent, each Lender and their respective Related
Parties (in this section collectively called the “Indemnitees”) from and against
any and all liabilities, obligations, losses, damages, penalties, claims,
demands, actions, judgments, suits, and reasonable and documented costs,
expenses and disbursements (including Attorney Costs, provided that in the case
of an actual or potential conflict of interest the Borrower shall indemnify each
affected Indemnitee for all fees, expenses and disbursements of one U.S. outside
counsel for such affected Indemnitee) of any kind or nature whatsoever (other
than those that are governed by Sections 5.01, 5.04 or 5.05, in which case those
sections shall govern) which may at any time be imposed on, incurred by or
asserted against any such Indemnitee in any way relating to or arising out of or
in connection with (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby, (b) any
Commitment or Loan accepted by a Lender hereunder or the use or proposed use of
the proceeds therefrom, (c) any actual or alleged presence or release of
Hazardous Materials on or from any property currently or formerly owned or
operated by the Borrower, any Subsidiary or any other Loan Party, or any
Environmental Liability related in any way to the Borrower, any Subsidiary or
any other Loan Party, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements (i) are determined by a court of competent jurisdiction by final
judgment to have resulted from the bad faith, gross negligence or willful
misconduct of, or a material breach of any Loan Document by, such Indemnitee or
(ii) arise from any loss asserted against such Indemnitee by another Indemnitee,
except (A) in its capacity or in fulfilling its role as Administrative Agent,
Joint Lead Arranger or any similar role under this Agreement or (B) that arise
from any act or omission of the Borrower or any of its Affiliates. All amounts
due under this Section 12.05 shall be payable within 30 Business Days after
written demand therefor. The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.

12.06. [Reserved]

12.07. Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, none of the Borrower, the Lenders, the Administrative Agent nor
any of their respective Related Parties shall assert, and each hereby waives,
and acknowledges that no other Person shall have, any claim against the
Borrower, any Lender, the Administrative Agent or any of their respective
Related Parties, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan

 

61



--------------------------------------------------------------------------------

Document or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof.
This Section 12.07 shall not limit the Borrower’s indemnification obligations
pursuant to Section 12.05, if any, to the extent such special, indirect,
consequential or punitive damages are included in any third party claim.

12.08. Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect. The obligations of the Lenders under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

12.09. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that, except as permitted under
Section 9.03, the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender without the prior written consent of the
Administrative Agent and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Assignments by Lenders. Subject to the following requirements of this
Section 12.09, any Lender may at any time assign to one or more assignees all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided that
any such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund (as defined
in subsection (g) of this Section), no minimum amount need be assigned; and

 

62



--------------------------------------------------------------------------------

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $10,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.

(ii) Proportionate Amounts. Each assignment, whether partial or entire, shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Commitment or
Loans assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (after the Closing Date, such consent not to be
unreasonably withheld or delayed) shall be required; provided that, after the
Closing Date, no such consent shall be required if (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided, further,
that prior to the Closing Date, no such consent shall be required with respect
to assignments to Permitted Assignees and, provided, further, that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received a written request for its consent to such assignment;
and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee (payable by the assignor Lender or the assignee
Lender) in the amount of $3,500; provided, however, that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to the Borrower or any Defaulting Lender. No such assignment
shall be made (A) to the Borrower or the Borrower’s Affiliates or Subsidiaries
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural Person.

 

63



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.01, 5.04, 5.05, 12.04, 12.05 and
12.06 with respect to facts and circumstances occurring prior to the effective
date of such assignment; provided, that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender. Upon request, the Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the (and such agency being solely for tax purposes) Borrower, shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.08 without regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 12.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agree that each Participant shall be entitled to the
benefits of Sections 5.01, 5.04 and 5.05 through the participating Lender to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section (it being understood that the
documentation required under Section 5.01(e) shall be delivered to the Lender
who sells the participation) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant agrees to be subject to the provisions of
Sections 5.07 and 12.17 as if it were an assignee under paragraph (b) of this
Section.

 

64



--------------------------------------------------------------------------------

Each Lender that sells a participation agrees, at the Borrower’ request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 5.07 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 12.11 as though it were a Lender; provided that such Participant agrees
to be subject to Section 4.06 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 5.01, 5.04 or 5.05 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant or be entitled to the benefits of
Section 12.11, unless the sale of the participation to such Participant is made
with the Borrower’ prior written consent. A Participant that purchases a
participation in a Lender’s Commitment and/or Loans that would be (i) a Foreign
Lender or (ii) a Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code (unless it is an exempt recipient (within the
meaning of Treasury Regulations Section 1.6049-4(c), without regard to the third
sentence of clause (1)(ii) of such Treasury Regulations)) if it were a Lender
shall not be entitled to the benefits of Section 5.01 unless the Borrower are
notified of the participation sold to such Participant and such Participant
complies with Section 5.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank having jurisdiction over such Lender; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) Definitions. As used herein, the following terms have the following
meanings:

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.09(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 12.09(b)(iii)).

 

65



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

12.10. Confidentiality. Each of the Administrative Agent and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential) and that the
Lender providing any such Information shall be responsible for the breach
thereof by any such Person, (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process; provided that the Administrative Agent or such Lender, as
applicable, shall notify the Borrower if disclosure of such Information is so
required, to the extent it is not prohibited from doing so by any Law or such
subpoena or legal process, (d) to any other party hereto, (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its Related Parties) to any
swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder, (g) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facilities provided
hereunder or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers or other market identifiers
with respect to the credit facilities provided hereunder, with the consent of
the Borrower, or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent or any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower
unless Administrative Agent or such Lender, as applicable, shall know that such
source was required to keep such information confidential. For purposes of this
Section, “Information” means all information received from the Borrower or any
of its Subsidiaries relating to the Borrower or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any Subsidiary, provided that, in the case of
information received from the Borrower or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

12.11. Bank Accounts; Offset. The Borrower hereby agrees that each Lender shall
have the right to offset (which shall be in addition to all other interests,
liens and rights of any Lender at common Law, under the Loan Documents, or
otherwise) (i) any and all moneys, securities or other property (and the
proceeds therefrom) of the Borrower now or hereafter held or received by or in
transit to any Lender for the account of the Borrower, (ii) any and all deposits
(general or special, time or demand, provisional or final) of the Borrower with
any Lender, (iii) any other credits and balances of the Borrower at any time

 

66



--------------------------------------------------------------------------------

existing against any Lender, including claims under certificates of deposit, and
(iv) any indebtedness owed or payable by any Lender to the Borrower at any time
against Obligations due to it that have not been paid when due. At any time and
from time to time after the occurrence of any Event of Default and during the
continuance thereof, each Lender is hereby authorized to offset against the
Obligations then due and payable to it (in either case without notice to the
Borrower), any and all items hereinabove referred to. To the extent that the
Borrower has accounts designated as royalty or joint-interest owner accounts,
the foregoing right of offset shall not extend to funds in such accounts which
belong to, or otherwise arise from payments to the Borrower for the account of,
third-party royalty or joint-interest owners. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such set-off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.

12.12. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

12.13. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

12.14. Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.

12.15. Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Loan, and shall continue in full force and effect
as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.

12.16. Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall

 

67



--------------------------------------------------------------------------------

not invalidate or render unenforceable such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 12.16, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, then such provisions shall be deemed to be in
effect only to the extent not so limited.

12.17. Replacement of Lenders. In the event that any Lender shall (i) claim
payment of any amount pursuant to Section 5.01; (ii) claim any increased cost
pursuant to Section 5.04 or the benefit of Section 5.02 or Section 5.03;
(iii) become and continue to be a Defaulting Lender; or (iv) fail to consent to
an election, consent, amendment, waiver or other modification to this Agreement
or any other Loan Document that requires the consent of a greater percentage of
the Lenders than the Required Lenders, and such election, consent, amendment,
waiver or other modification is otherwise consented to by the Required Lenders,
(a) the Borrower may, upon notice to such Lender and the Administrative Agent,
replace such Lender by causing such Lender to assign its rights and obligations
hereunder (with the assignment fee to be paid by the Borrower in such instance)
pursuant to Section 12.09(b) to one or more Eligible Assignees procured by the
Borrower, each of which shall assume a pro rata portion of the Commitment and
the Loans of such replaced Lender and such Affiliate, if any; provided, however,
that if the Borrower elects to exercise such right with respect to any Lender
pursuant to Section 5.01, Section 5.02, Section 5.03 or Section 5.04, it shall
be obligated to replace all Lenders that have made similar requests for
compensation or benefit or sent similar notices, as applicable, pursuant to
Section 5.01, Section 5.02, Section 5.03 or Section 5.04; or (b) the Borrower
may, upon three Business Days’ notice to such Lender through the Administrative
Agent, prepay in full all of the outstanding Loans of such Lender and all other
Obligations owing to such Lender, or its assignee, together with accrued
interest thereon to the date of prepayment and all other amounts owed by the
Borrower to such Lender accrued to the date of prepayment, and concurrently
therewith the Borrower may terminate the Commitment of such Lender by giving
notice of such termination to the Administrative Agent and such Lender. Upon
satisfaction of the requirements set forth above in clause (a) of the preceding
sentence, payment to the Lender to be replaced of the purchase price in
immediately available funds, and the payment by the Borrower of all requested
costs accruing to the date of purchase which the Borrower are obligated to pay
under Sections 5.01, 5.03 and 5.04 and all other amounts owed by the Borrower to
such Lender (other than the principal of and interest on the Loan of such
Lender, and accrued commitment fees, purchased by the Eligible Assignee), such
Eligible Assignee shall constitute a “Lender” hereunder, and the Lender being so
replaced shall no longer constitute a “Lender” hereunder, and its Commitment
shall be deemed terminated. If, however, (x) the Eligible Assignee fails to
purchase such rights and interest on such specified date in accordance with the
terms of such offer, the Borrower shall continue to be obligated to pay amounts
to such Lender pursuant to Section 5.01 or increased costs pursuant to
Section 5.04, as the case may be, or (y) the Lender proposed to be replaced
fails to consummate such purchase offer, the Borrower shall not be obligated to
pay to such Lender such increased costs or additional amounts incurred or
accrued from and after the date of such purchase offer. Each Lender agrees that,
if necessary to effectuate any assignment of such Lender’s interests hereunder
in the circumstances contemplated by this Section 12.17, it shall promptly
execute and deliver to the Administrative Agent an Assignment and Acceptance to
evidence the assignment; provided that the failure of any such Lender to execute
an Assignment and Acceptance shall not render such assignment invalid and such
assignment shall be recorded in the Register.

 

68



--------------------------------------------------------------------------------

12.18. Governing Law.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK; PROVIDED THAT THE INTERPRETATION OF THE DEFINITION
OF “ACQUIRED BUSINESS MATERIAL ADVERSE EFFECT” AND THE “ACQUISITION AGREEMENT
REPRESENTATIONS” FOR PURPOSES OF THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS, REGARDLESS OF THE
LAWS THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF
LAWS; PROVIDED, FURTHER, THAT THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL
RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b) THE BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY RELATED PARTY OF THE FOREGOING IN
ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, BOROUGH OF MANHATTAN AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR
BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE
TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF
ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 12.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

12.19. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE

 

69



--------------------------------------------------------------------------------

WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

12.20. Electronic Execution of Assignments and Certain Other Documents. The
words “execute”, “execution”, “signed”, “signature”, and words of like import in
any Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

12.21. USA PATRIOT Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Loan Parties that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify such
Loan Party in accordance with the Act. The Borrower shall, promptly following a
request by the Administrative Agent or any Lender, provide or cause to be
provided all documentation and other information that the Administrative Agent
or such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

12.22. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby, the Borrower acknowledges and agrees,
and acknowledges its Affiliates’ understanding, that: (i) the credit facilities
provided for hereunder and any related arranging or other services in connection
therewith (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower and their respective Affiliates, on
the one hand, and the Administrative Agent and the Arranger and the Lenders, on
the other hand, and the Borrower is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the Administrative Agent, the Arranger and
each Lender is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary for the Borrower or any of its Affiliates,
stockholders, creditors or employees or any other Person; (iii) neither the
Administrative Agent nor the Arranger nor any Lender has assumed or will assume
an advisory, agency or fiduciary responsibility in favor of the Borrower or any
other Loan Party with respect

 

70



--------------------------------------------------------------------------------

to any of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether the Administrative Agent or
the Arranger or any Lender has advised or is currently advising the Borrower,
any other Loan Party or any of their respective Affiliates on other matters) and
neither the Administrative Agent nor the Arranger nor any Lender has any
obligation to the Borrower, any other Loan Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent and the Arranger and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Loan Parties and
their respective Affiliates, and neither the Administrative Agent nor the
Arranger nor any Lender has any obligation, by reason of the transactions
contemplated hereby or the process leading thereto, to disclose of any of such
interests to the Borrower or the other Loan Parties; and (v) the Administrative
Agent and the Arranger and the Lenders have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each of the Borrower and
the other Loan Parties has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate. Each of the Borrower and
the other Loan Parties hereby waives and releases, to the fullest extent
permitted by law, any claims that it may have against the Administrative Agent
and the Arranger and the Lenders with respect to any breach or alleged breach of
agency or fiduciary duty arising out of or related to any of the transactions
contemplated hereby or the process leading thereto.

12.23. [Reserved]

12.24. ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[SIGNATURE PAGES FOLLOW]

 

71



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

DEVON ENERGY CORPORATION, as the Borrower By:  

/s/ Jeffrey A. Agosta

  Name:   Jeffrey A. Agosta   Title:   Executive Vice President and     Chief
Financial Officer

 

Signature Page

(Devon Credit Agreement)



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent By:  

/s/ Anish M. Shah

  Name:   Anish M. Shah   Title:   Authorized Signatory

 

Signature Page

(Devon Credit Agreement)



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Anish M. Shah

  Name:   Anish M. Shah   Title:   Authorized Signatory

 

Signature Page

(Devon Credit Agreement)



--------------------------------------------------------------------------------

Barclays Bank PLC, as a Lender By:  

/s/ Vanessa Kurbatskiy

  Name:   Vanessa Kurbatskiy   Title:   Vice President

 

Signature Page

(Devon Credit Agreement)



--------------------------------------------------------------------------------

Goldman Sachs Bank USA, as a Lender By:  

/s/ Mark Walton

  Name:   Mark Walton   Title:   Authorized Signatory

 

Signature Page

(Devon Credit Agreement)



--------------------------------------------------------------------------------

Bank of America, N.A., as a Lender By:  

/s/ Joseph Scott

  Name:   Joseph Scott   Title:   Director

 

Signature Page

(Devon Credit Agreement)



--------------------------------------------------------------------------------

Bank of Montreal, as a Lender By:  

/s/ Kevin Utsey

  Name:   Kevin Utsey   Title:   Director

 

Signature Page

(Devon Credit Agreement)



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender By:  

/s/ Mark Oberreuter

  Name:   Mark Oberreuter   Title:   Vice President

 

Signature Page

(Devon Credit Agreement)



--------------------------------------------------------------------------------

Canadian Imperial Bank of Commerce, New York Branch, as a Lender By:  

/s/ Trudy Nelson

  Name:   Trudy Nelson   Title:   Authorized Signatory By:  

/s/ Daria Mahoney

  Name:   Daria Mahoney   Title:   Authorized Signatory

 

Signature Page

(Devon Credit Agreement)



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Eamon Baqui

  Name:   Eamon Baqui   Title:   Vice President

 

Signature Page

(Devon Credit Agreement)



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:  

/s/ Christopher Day

  Name:   Christopher Day   Title:   Authorized Signatory By:  

/s/ Jean-Marc Vauclair

  Name:   Jean-Marc Vauclair   Title:   Authorized Signatory

 

Signature Page

(Devon Credit Agreement)



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Robert Traband

  Name:   Robert Traband   Title:   Managing Director

 

Signature Page

(Devon Credit Agreement)



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Jim Allred

  Name:   Jim Allred   Title:   Authorized Signatory

 

Signature Page

(Devon Credit Agreement)



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as a Lender By:  

/s/ David Slye

  Name:   David Slye   Title:   Authorised Signatory

 

Signature Page

(Devon Credit Agreement)



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as a Lender By:  

/s/ Lana Gifas

  Name:   Lana Gifas   Title:   Director By:  

/s/ Jennifer Anderson

  Name:   Jennifer Anderson   Title:   Associate Director

 

Signature Page

(Devon Credit Agreement)



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A., as a Lender By:  

/s/ Barry Parks

  Name:   Barry Parks   Title:   Director

 

Signature Page

(Devon Credit Agreement)



--------------------------------------------------------------------------------

The Bank of Nova Scotia, as a Lender By:  

/s/ Terry Donovan

  Name:   Terry Donovan   Title:   Managing Director

 

Signature Page

(Devon Credit Agreement)



--------------------------------------------------------------------------------

Compass Bank, as a Lender By:  

/s/ Kathleen J. Bowen

  Name:   Kathleen J. Bowen   Title:   Senior Vice President

 

Signature Page

(Devon Credit Agreement)



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation, as a Lender By:  

/s/ James D. Weinstein

  Name:   James D. Weinstein   Title:   Managing Director

 

Signature Page

(Devon Credit Agreement)



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Patrick Jeffrey

  Name:   Patrick Jeffrey   Title:   Vice President

 

Signature Page

(Devon Credit Agreement)



--------------------------------------------------------------------------------

Export Development Canada, as a Lender By:  

/s/ Arturo Polisena

  Name:   Arturo Polisena   Title:   Senior Associate By:  

/s/ Christiane de Billy

  Name:   Christiane de Billy   Title:   Senior Financing Manager

 

Signature Page

(Devon Credit Agreement)



--------------------------------------------------------------------------------

UMB Bank, NA, as a Lender By:  

/s/ Frank A. Sewell IV

  Name:   Frank A. Sewell IV   Title:   President, Oklahoma City

 

Signature Page

(Devon Credit Agreement)